           Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 1 of 77




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WEEMS & PLATH, LLC
214 Eastern Avenue
Annapolis, MD 21403                      CIVIL ACTION

            Plaintiff,                   NO.

      v.                                 JURY TRIAL DEMANDED

SIRIUS SIGNAL, LLC
1042 North El Camino Real,
Suite B-200
Encinitas, CA 92024,

ANTHONY COVELLI
6541 Vispera Place
Carlsbad, California, 92009,

ROBERT SIMONS, JR.
3634 7TH Avenue, 8A
San Diego, CA 92103,

EMLINQ, LLC
2125C Madera Rd.
Simi Valley, CA 93065,

SCOTT MELE
18 Amity Court
Langhorne, PA 19074,

TEKTITE INDUSTRIES, INC.
309 N. Clinton Ave.
Trenton, NJ 08638,

JOHN DOE(S) 1-50, and

ABC CORP(S) 1-50

             Defendants.




{J0574657.DOC}
            Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 2 of 77




                                           COMPLAINT

       Plaintiff Weems & Plath, LLC (“W&P”), by and through undersigned counsel, by way of

Complaint against Defendants Sirius Signal, LLC, (“Sirius”), Anthony Covelli (“Covelli”),

Robert Simons, Jr. (“Simons”), Emlinq, LLC (“Emlinq”), Scott Mele (“Mele”), Tektite

Industries Inc. (“Tektite”), John Does 1-50 (“Does”) and ABC Corps 1-50 (collectively the

“Defendants”) (Sirius, Covelli, Simons, Mele, and Tektite also hereinafter referred to as

“Tektite/Sirius Defendants”)(Sirius, Covelli, and Simons also hereinafter referred to as “Sirius

Defendants”) avers as follows:

                                        INTRODUCTION

       1.      W&P has been a leader in nautical instruments since 1928. W&P is the assignee

and successor-in-interest of Weems & Plath, Inc. (“Weems”), the named party to the Agreement

with Sirius and related Amendments, which were executed on behalf of Weems & Plath, Inc., by

Peter Trogdon (“Trogdon”), the former president of Weems & Plath, Inc.

       2.      One of the founders of Weems, Captain Phillip Van Horn Weems, taught at the

U.S. Naval Academy in Annapolis, Maryland, and then established his own school to teach the

Weems System of Navigation. Charles Lindbergh studied with Captain Weems before

attempting his trans-Atlantic flight. Rear Admiral Richard Evelyn Byrd Jr., a classmate of

Captain Weems at the Naval Academy, came to Captain Weems for instruction, as did many

others, before setting out for the North Pole.

       3.      The other founder of Weems, Carl Plath, developed the first gyrocompass to be

installed in a commercial vessel. Capt. Weems and Mr. Plath teamed up in 1928 to form Weems

in Annapolis, where it is still located today.




                                                 -2-
{J0574657.DOC}
            Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 3 of 77




       4.      Over the years, Weems and W&P has developed strong goodwill in the nautical

community.

       5.      This Complaint is brought under the Sherman Antitrust Act and the Clayton

Antitrust Act, the laws of the state of Maryland, and federal patent and false advertising laws.

W&P seeks compensatory damages, restitution, disgorgement, treble damages, injunctive relief,

and other relief, including but not limited to an award of attorneys’ fees and expenses, as well as

pre-judgment and post-judgment interest on the damages awarded, against Defendants, jointly

and severally, for conspiring in the unreasonable restraint of trade or commerce to exclude W&P

from competing in the development, production, and sale of Electronic Visual Distress Signal

Devices (“eVDSDs”) by unlawfully terminating its license and otherwise suppressing and

eliminating competition in the sale and marketing of eVDSDs in order to artificially fix, inflate,

and maintain the price of eVDSDs to unlawfully maximize economic gain by agreeing to, upon

information and belief: 1) fraudulently procure, assert, license, and attempt to license invalid

patents to Weems/W&P and Standard Fusee Corporation, Inc. doing business as Orion Safety

Products (“Orion”) for the purpose of disproportionate economic gain and increased distribution

of the C-1001; 2) deceive the public, Weems, and W&P regarding the validity of the Sirius IP; 3)

control the information required to manufacturer the eVDSDs; 4) control the supply of the

eVDSDs and components thereof including to the exclusive worldwide licensee of the eVDSDs

via refusing to manufacture, or artificially inflating the costs of manufacture of, the eVDSDs; 5)

manipulate USCG federal regulations through participation in USCG committees; 6) utilize

information gleaned from the USCG committee meetings to procure patents and withholding the

issuance of such patents from the USCG and the other members of the USCG committee; 7)

unlawfully tie the continued licensing of the C-1001 to a new license for the C-1002 including a



                                               -3-
{J0574657.DOC}
            Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 4 of 77




substantial upfront payment of $275,000 (in addition to the $200,000 previously paid for the

license of the C-1001) despite the C-1002 being including in the initial Agreement, 8) when (6)

and (7) were unsuccessful, eliminate competition by attempting to license a sole competitor of

the eVDSDs while simultaneously terminating, without cause, the license to the current

exclusive distributor in violation of the distributor’s Right of First Offer; 9) commit multiple

breaches of the Agreement including, but not limited to, the manufacture and sale of Licensed

Products during a period in which Sirius does not dispute that the exclusive license to W&P was

in full force and effect; 10) implement an illegal Minimum Advertised Price (“MAP”) policy in

order to implement vertical price fixing and price maintenance; 11) harass at least one customer

of W&P by reporting it to a governmental agency both directly and through use of the alias Peter

Saxsby in order to suppress competition in the eVDSD market; and 12) bind Weems/W&P to

provisions that served anti-competitive purposes by seeking to restrain Weems/W&P from

activities that were not prohibited by the Licensed Patents (the “Conspiracy”).

       6.      Upon information and belief, at least the Tektite/Sirius Defendants conspired to

fix, stabilize, inflate, and maintain the price of eVDSDs sold to consumers and companies in the

United States from at least as early as 2013, at which time Covelli joined Special Committee

132, through at least December 31, 2019 (the “Conspiracy Period”), and this conspiracy still

continues and is ongoing.

       7.      W&P seeks a full refund of the Agreement Payments paid for its eVDSD license

for the same actions by the Defendants and their co-conspirators. Defendants’ and their co-

conspirators’ actions caused consumers across the United States to overpay for eVDSDs as a

whole, as eVDSDs are the only electronic option capable of meeting the USCG’s visual stress

signal requirements to which every boater must adhere. Plaintiff has needlessly paid to license



                                               -4-
{J0574657.DOC}
              Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 5 of 77




the purported rights to sell eVDSDs, and now seeks to recover damages they suffered from the

initiation of the conspiracy until the date of filing of this action (the “Injury Period”). Upon

information and belief, this anticompetitive behavior has not ceased but rather is ongoing.

        8.       Covelli, Simons, and Mele as Defendants are individually liable for the actions

described herein because the conspiracy predated the formation of the business entity Sirius that

subsequently controlled the fraudulent patents and purported licensing rights in question.

        9.       Covelli, Simons, and Mele as Defendants are individually liable for the actions

described herein because the conspiracy was committed on their individual behalves including,

but not limited to, Covelli and Simons acting in their personal capacity as the inventors of the

Sirius IP.

        10.      Defendants are manufacturers and distributors of eVDSDs, or components

thereof, used by boaters to meet the USCG’s visual stress signal requirements to which every

boater on a boat in open water must adhere. Specifically, Defendants manufacture and/or

distribute the C-1001, C-1002, and C-1003 (the “C Series Lights”) eVDSDs purportedly

designed and patented by Sirius or components thereof. The C-1003 is sold by Sirius as the

newer, upgraded model of, and replacement for, the C-1001.

        11.      During the Conspiracy Period, upon information and belief, Defendants and their

co-conspirators conspired, combined, and contracted to fix, raise, maintain, and stabilize the

prices at which eVDSDs would be sold.

        12.      Upon information and belief, in order to facilitate the conspiracy, Defendants and

their co-conspirators, throughout the Conspiracy Period, engaged in regular, often secret

communications, verbally and through electronic mail, the facts of which are set out elsewhere in

this Complaint, to further the Conspiracy, including, but not limited to communications



                                                -5-
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 6 of 77




regarding: 1) the procurement of invalid and unenforceable patents referred to herein as the

Sirius IP through the commission of fraud on the United States Patent and Trademark Office

(“USPTO”) via, at a minimum, (a) the submission of false affidavits to the USPTO and (b) the

withholding of at least the Material Information from the USPTO during prosecution of the

Sirius IP; 2) licensing the invalid and unenforceable Sirius IP to Weems/W&P through the

issuance of false statements including, but not limited to, false statements regarding inventorship

of the Sirius IP made to Weems’ during its due diligence performed prior to licensing the Sirius

IP; 3) falsely marking the C-1001 with U.S. Patent Nos. D720,247 and 9,171,436 for at least

three years after Defendants’ received an opinion of counsel that the ‘247 Patent and the ‘436

Patent do not cover the C-1001 product; 4) otherwise falsely marking the C-1001, C-1002, and

C-1003 products as “patent pending” or with other patents of the Sirius IP knowing that the

Sirius IP is invalid and unenforceable; 5) controlling the supply of components and services

required to manufacture the C-1001 to suppress the supply of eVDSDs as a whole by conspiring

to implement a horizontal boycott by rejecting purchase orders placed by W&P with its

suppliers, or delaying and artificially inflating the price of purchase orders placed by W&P with

its suppliers, during a time in which it is not disputed that W&P was the exclusive worldwide

distributor of the C-1001 pursuant to the Agreement, to prevent W&P from manufacturing and

selling the C-1001 including sales during the Sell-Off Period; 6) controlling information required

to manufacture the C-1001 to suppress the supply of eVDSDs as a whole including refusing to

provide the information necessary to manufacture the C-1001 (e.g., Gerber Files) to W&P during

a time in which it is not disputed that W&P was the exclusive worldwide distributor of the C-

1001 pursuant to the Agreement, to prevent W&P from making the circuit board with an

alternate supplier; 7) distribution of an illegal MAP policy intended to implement vertical price



                                               -6-
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 7 of 77




fixing and price maintenance of all single color eVDSDs available for sale in the relevant market

to $89.95 and of all two color eVDSDs in the relevant market to $299.95; 8) abusing Covelli’s

position on the 132 Committee in order to obtain information used for the fraudulent

procurement of Sirius IP; 9) abusing Covelli’s position on the 132 Committee in order to

manipulate the USCG Distress Signal Regulations such that they would eliminate competition in

the eVDSD relevant market by removing the single color eVDSD from the pool of USCG

acceptable eVDSDs, thereby leaving the Defendants’ C-1002 as the only USCG-approved

eVDSD available in the relevant market and artificially raising the price of eVDSDs from $89.95

to $299.95; 10) lobbying for a change in the USCG Regulations to eliminate all one color

eVDSDs for the purpose of eliminating all competition in the relevant market, securing a

monopoly, and artificially inflating the price of an eVDSD to $299.95; 11) the termination of

Weems/W&P’s rights as the exclusive distributor for the purpose of maintaining a monopoly and

the high margins associated therewith; 12) the illegal tying of a license agreement for C-1002s

(the tied product), including payment of an upfront license fee of $275,000, to execution of an

amendment that would allow W&P to continue to distribute the C-1001/C-1003 (the tying

product) despite the fact that (a) W&P had already paid an upfront license fee of $200,000, (b)

W&P had invested substantial money in advertising and otherwise related to the C-1001, and (c)

the Agreement already granted a license to the C-1002; 13) attempting to wrongfully terminate

W&P as the exclusive worldwide distributor of the eVDSDs in breach of the Agreement and to

prevent W&P from development, production, and sale of eVDSDs in order to force W&P to take

a license to the C-1002 including payment of the $275,000 upfront licensing fee; 14) attempting

to wrongfully terminate W&P as the exclusive worldwide distributor of the eVDSDs in breach of

the Agreement and to prevent W&P from development, production, and sale of eVDSDs in order



                                              -7-
{J0574657.DOC}
                Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 8 of 77




to divert the C-1001 sales of W&P to the Tektite/Sirius Defendants as C-1003 sales; 15) falsely

claiming that the C-1001 was no longer being distributed by W&P; 16) when W&P would not

agree to license the C-1002 without receiving additional information from the Sirius Defendants,

attempting to wrongfully terminate W&P as the exclusive worldwide distributor of the eVDSDs

in breach of the Agreement in favor of licensing the fraudulent Sirius IP to the owner of the sole

competitive eVDSD product in order to obtain a monopoly; 17) harassing at least one customer

of W&P by reporting it to a governmental agency both directly and through use of the alias Peter

Saxsby in order to suppress competition in the eVDSD market; and 18) binding Weems/W&P to

provisions that served anti-competitive purposes by seeking to restrain Weems/W&P from

activities that were not prohibited by the Licensed Patents(the “Conspiracy Acts”).

          13.      Upon information and belief, as a result of Defendants’ and their co-conspirators’

unlawful conduct, Plaintiff and consumers paid more for the right to distribute and own,

respectively, eVDSDs than they would have if a competitive market had determined eVDSD

prices.

          14.      Plaintiff sustained damages as a result of Defendants’ and their co-conspirators’

anticompetitive conduct as alleged herein. Plaintiff also sustained damages as a result of unfair

competition, tortious interference with business relations/expectancy, civil conspiracy, tortious

interference with contractual relations, fraud, false marking, and false advertising as further set

forth herein.

                                               PARTIES

          15.      Plaintiff W&P is a Maryland limited liability company with its principal place of

business at 214 Eastern Avenue, Annapolis, Maryland 21403. The sole member of W&P,

Michael Flanagan, is a citizen of New Jersey.



                                                  -8-
{J0574657.DOC}
             Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 9 of 77




       16.       Upon information and belief, Defendant Sirius is a limited liability company

organized under the laws of the State of California with its principal place of business at 1042

North El Camino Real, Suite B-200, Encinitas, California 92024. All members of Sirius Signal,

LLC, are citizens of California. Although Sirius Signal, LLC, has represented itself at times as a

corporation (e.g., “Sirius Signal, Inc.”) in related documents, no such corporation is known to

exist, and Sirius’s representation as such appears to be false, both as a matter of fact and as a

matter of law.

       17.       Upon information and belief, Defendant Covelli resides in the State of California

at 6541 Vispera Place, Carlsbad, California 92009. Covelli is an owner of, a member of, and the

CEO of Plaintiff Sirius. Sirius has only three other members, one of whom is Simons, who is a

purported co-inventor with Covelli in the Sirius IP (as defined below) that was purportedly

licensed originally to W&P’s predecessor-in-interest, (“Weems”) pursuant to the agreement

Sirius entered with Weems on December 31, 2015, as amended three times, i.e., the first

amendment executed February 8, 2016 (the “First Amendment”), the [Second] Amendment

made March 10, 2016 (the “Second Amendment”), and the Third Amendment made August 18,

2017(the “Third Amendment”)(collectively, the “Agreement”), which license was transferred

thereafter to W&P on or about September 20, 2018.

       18.       Upon information and belief, Defendant Simons resides in the State of California

at 3634 7th Avenue, 8A, San Diego, California 92103. Simons is an owner and member of

Sirius and is a purported co-inventor with Covelli of the Sirius IP that was purportedly licensed

to Weems/W&P pursuant to the Agreement.

       19.       As members and owners of Sirius, Covelli and Simons are not employees of

Sirius under relevant federal and state laws pertaining to employment and taxation. Rather,



                                                -9-
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 10 of 77




Covelli’s and Simons’ authority to bind, act on behalf of, and in concert with, Sirius arises out of

Covelli’s and Simons’ ownership and member status relative to Sirius. Likewise, as individuals,

Covelli and Simons are distinct from the legal entity Sirius, and Covelli and Simons have acted

independently on their personal behalves and have also used Sirius to act as Covelli’s and

Simons’ agent and alter ego in conduct described herein.

       20.     Upon information and belief, Defendant Emlinq is a California limited liability

company with its principal place of business at 2125C Madera Rd., Simi Valley, California

93065. Emlinq is a supplier of circuit boards for at least the C-1001 and, upon information and

belief, also the C-1002 and C-1003.

       21.     Upon information and belief, Defendant Mele is an individual and citizen of the

Commonwealth of Pennsylvania with an address of 18 Amity Court, Langhorne, PA 19047.

       22.     Upon information and belief, at all times material hereto, Defendant Mele is the

owner, President, agent, servant and/or employee of Defendant Tektite.

       23.     Upon information and belief, Defendant Tektite is a New Jersey corporation with

its principal place of business at 309 North Clinton Avenue, Trenton, New Jersey 08638.

Defendant Tektite is a national and international company which conducts business throughout

the United States, including the Commonwealth of Pennsylvania.

       24.     Tektite is a manufacturer of lights and strobes including, but not limited to, the C-

1001 and, upon information and belief, the C-1002 and C-1003. Tektite is the owner of expired

U.S. Patent No. 6,168,288, which discloses a product materially relevant to the C Series Lights,

and, upon information and belief, is the developer and designer of the C Series Lights.

       25.     Other individuals and entities, not named as Defendants in this Complaint, may

have participated as co-conspirators with Defendants in the violations alleged herein, and aided



                                               - 10 -
{J0574657.DOC}
           Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 11 of 77




and abetted Defendants and performed acts and made statements, all in furtherance of the

conspiracy.

        26.     The true names and capacities of some of these co-conspirators, whether

individual, corporate, associate, or representative, are unknown to Plaintiff at this time. Plaintiff

may amend this Complaint, as necessary, to allege the true names and capacities of additional

co-conspirators as their identities become known through discovery or otherwise.

        27.     At all relevant times, other individuals and entities referred to herein as

“unidentified co-conspirators,” the identities of which are presently unknown, conspired with

Defendants in the unlawful conspiracy described herein.

        28.     The acts alleged herein that were performed by each of the unidentified

coconspirators were fully authorized by each of these unidentified co-conspirators, or were

ordered, or committed by duly authorized officers, managers, agents, employees, or

representatives of each unidentified co-conspirator, while actively engaged in the management,

direction, or control of its affairs.

                                STATEMENT OF JURISDICTION

        29.     This Court has original federal question jurisdiction over the subject matter of this

action pursuant to 15 U.S.C. §§ 1 and 2 (Sherman Antitrust Act jurisdiction), 15 U.S.C. §§ 15 &

26 (Clayton Antitrust Act jurisdiction), 28 U.S.C. § 1331 (general federal question jurisdiction),

& 28 U.S.C. § 1337 (antitrust jurisdiction) and 35 U.S.C. 292(a) (false marking). The Court has

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 (pendent jurisdiction).

        30.     This Court also has subject matter jurisdiction over W&P’s claims against Sirius,

Covelli, Mele, and Simons pursuant to 28 U.S.C. § 1332 because the parties are diverse and the

amount in controversy exceeds $75,000. W&P is a citizen of Maryland and New Jersey as it is a



                                                - 11 -
{J0574657.DOC}
             Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 12 of 77




Maryland limited liability company, and W&P’s sole member is a citizen of New Jersey. Upon

information and belief, Sirius is a citizen of California, Covelli is a citizen of California, Mele is

a citizen of Pennsylvania, and Simons is a citizen of California.

       31.      This Court has personal jurisdiction over the Defendants pursuant to federal

principles of due process and to Pennsylvania Code 42 Pa. Cons. Stat. § 5322 (Pennsylvania’s

“Long Arm Statute”).

       32.      Although it is unnecessary to pierce the corporate veil to find that this Court has

personal jurisdiction over Covelli and Simons because Covelli and Simons acted on their

personal behalves, Sirius is merely the alter ego of Covelli and Simons, and Sirius has no

independent reason for its existence, other than being under the complete domination and control

of Covelli and Simons and simply for the purpose of doing their act and bidding.

       33.      Sirius was formed on March 5, 2015 and Sirius’ Articles of Organization indicate

that the LLC “will be managed by one manager.” This manager was and remains Covelli.

       34.       In the Statement of Information filed on April 27, 2017, Covelli is listed as the

sole manager, the agent, and the Chief Executive Officer of Sirius. And the Statement of Change

filed on July 23, 2019 indicates that “there has been no change in any of the information

contained in the previous complete Statement of Information filed with the California Secretary

of State.”

       35.      Sirius is a façade and a vehicle for Covelli’s and Simons’ eVDSD business and

the Conspiracy. Sirius has no identity of its own.

       36.      Upon information and belief, Sirius does not itself manufacture any product, and

other than reselling Tektite produces on the Sirius Web Site, it does not sell any product other

than the C-Series Lights.



                                                - 12 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 13 of 77




        37.      Upon information and belief, prior to termination of the Agreement, it did not

even sell the C-1001, but rather merely existed to collect royalties from Weems/W&P.

        38.     Upon information and belief, at least Covelli and Simons conceived of the

Conspiracy and personally managed every aspect of the Conspiracy as detailed above. There is

sufficient identity of interest between Covelli, Simons, and Sirius for the acts of one to be

attributable to the other.

        39.     Sirius’s main source of income is royalties received due to the exclusive,

worldwide distribution of the C-1001 pursuant to the Agreement, sales which have exceeded 4.5

million and all of which are or were transacted through Weems/W&P’s Maryland offices, and,

upon information and belief, all of which product was manufactured by Tektite and Mele, and

the C-1001 goods are also consumed in the State of Maryland and Commonwealth of

Pennsylvania. Thus, Sirius derives substantial revenue in the form of royalties from goods used

and sold in and through the State of Maryland and the Commonwealth of Pennsylvania.

        40.     Upon information and belief, Sirius is grossly undercapitalized, and it consistently

fails to observe corporate formalities. Although Sirius was formed on March 5, 2015, Covelli

and Simons failed to assign the ‘247 Patent and the ‘436 Patent to Sirius until December 23,

2015. Covelli and Simons failed to assign the remainder of the Sirius IP to Sirius until late

2019/early 2020.

        41.     Emlinq and Tektite are subject to personal jurisdiction because they transacted

business regularly in Pennsylvania.

        42.     Venue is proper in the Eastern District of Pennsylvania as Defendant, Mele is a

resident of Pennsylvania and Defendants, Sirius, Covelli, Simons, Emlinq and Tektite are subject

to the court’s personal jurisdiction. They regularly transact business in this District, derive



                                                - 13 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 14 of 77




substantial revenue and have substantial aggregate contacts with this District.

               FACTUAL ALLEGATIONS PERTAINING TO ALL COUNTS

       43.     W&P repeats and re-alleges each of the foregoing allegations and following

allegations as though fully set forth herein.

             a. eVDSD Background

       44.     eVDSD stands for “electronic visual distress signal devices.” The USCG has

promulgated regulations that require boaters in a boat on open water to carry current, non-

expired USCG-approved day and night signals, namely, 46 CFR 161.013 (the “Night Vision

Distress Signal Regulations”) and 33 CFR 175.130 (the “Day Vision Distress Signal

Regulations)(collectively the “USCG Distress Signal Regulations”).

       45.     Acceptable signals include the following combinations: 1) three hand-held red

flares (day and night) under 42 months of age; 2) one electric distress light (night only) and one

flag (day); and 3) (i) one hand-held red flare and two parachute flares (day and night), or (ii) one

hand-held orange smoke signal, two floating orange smoke signals (day) and one electric distress

light (night only), wherein the flares must be under 42 months of age.

       46.     As such, eVDSDs should provide a low cost alternative for boaters to comply

with the mandatory USCG Distress Signal Regulations because, unlike pyrotechnic flares,

eVDSDs do not require continual replenishment every forty-two months. Further, eVDSDs are

sold by at least Sirius as an “environmentally-conscious legal alternative to toxic marine flares.”

       47.     At least the Sirius Defendants manufactured and sold a packaged product

including a C-1001 eVDSD along with a flag (the “C-1001 Kit”) and now manufacture and sell a

packaged product including a C-1003 eVDSD along with a flag (the “C-1003 Kit”) that allows

boaters to be fully compliant with the USCG Distress Signal Regulations as the C-1001/C-1003



                                                - 14 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 15 of 77




satisfies the Night Vision Distress Signal Regulations and the flag satisfies the Day Vision

Distress Signal Regulations.

       48.      To date, the Sirius Defendants have procured a multitude of fraudulently obtained

eVDSD patents and have additional patent applications pending including: U.S. Patent D720247

based on U.S. Patent Application 29/493,224 filed on June 6, 2014 (the “’247 Patent”); U.S.

Patent 9171436 based on U.S. Patent Application 14561197 filed on December 4, 2014 (the

“’436 Patent”); U.S. Patent D784175 based on U.S. Patent Application 29557241 filed on March

07, 2016 (the “’175 Patent”); U.S. Patent 9682754 based on U.S. Patent Application 15095727

filed on April 11, 2016 (the “’754 Patent”);        U.S. Patent D811920 based on U.S. Patent

Application 29595834 filed on March 02, 2017 (the “’920 Patent”); U.S. Patent Application

15624033 filed on June 15, 2017 (the “’033 Application”); U.S. Patent D844477 based on U.S.

Patent Application 29638591 filed on February 28, 2018 (the “’477 Patent”); U.S. Patent

10227114 based on U.S. Patent Application 16004987 filed on June 11, 2018 (the “’114

Patent”); U.S. Patent Application 16692449 filed on November 22, 2019 (the “’449

Application”); and U.S. Patent Application 16245947 filed on January 11, 2019 (the “’947

Application”)(collectively the “Sirius IP”).

       49.      The Sirius Defendants have used, and continue to attempt to use, the fraudulently

procured Sirius IP as a tool in furthering the Conspiracy and in committing the Conspiracy Acts

as detailed elsewhere herein.

             b. History

       50.      On August 5, 1999, a patent application was filed for a “Flashlight with Light

Emitting Diodes” naming Christian P. St. Claire as the inventor, which patent application issued

as U.S. Patent No. 6,168,288 (the “’288 Patent”) on January 2, 2001.



                                               - 15 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 16 of 77




       51.    On July 23, 1999, the application for the ‘288 Patent was assigned from the

inventor to Tektite Industries West, LLC (“TIW”).         Upon information and belief, Mele,

Elizabeth Mele, and Veronica Mele were all involved in TIW as they are all listed as managers

or members on one or more of the TIW Limited Liability Company Statement of Information

filed with the State of California on March 22, 2002 and January 3, 2003.

       52.    On January 16, 2001, the ‘288 Patent was assigned from TIW to Tektite.

       53.    The ‘288 Patent expired twice for nonpayment of maintenance fees. The first

time occurred on February 2, 2005, and Tektite petitioned to accept the filing of a late

maintenance fee payment, which was granted on September 21, 2005.

       54.    The ‘288 Patent expired again on January 28, 2013 due to failure to pay the

maintenance fee. Upon information and belief, despite the expiration of the patent, Tektite and

Mele continued to falsely mark the product associated with the ‘288 Patent until 2020.

       55.    Upon information and belief, despite the expiration of the patent and the fact that

Sirius did not own the patent, the Tektite/Sirius Defendants marked the C-1001 product with the

number of the ‘288 Patent and, at a time during which the ‘288 Patent had expired, falsely

represented to Weems that the ‘288 Patent was valid and covered the C-1001 product.

       56.    Upon information and belief, at least Covelli, Simons, and Mele began conspiring

in or around 2013 to enter into the eVDSD business and to commit the Conspiracy, including: 1)

agreeing to apply for eVDSD patents in the name of Covelli and Simons, thereby falsely naming

inventors and/or intentionally omitting at least one inventor to reduce the chance that the USPTO

would correlate the technology of the new eVDSD applications with the ‘288 Patent; and 2)

agreeing that Covelli join USCG Special Committee 132 (the “132 Committee”), which is a




                                              - 16 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 17 of 77




committee of the Radio Technical Commission for Maritime Services (“RTCM”), in order to

manipulate the USCG to obtain a competitive advantage.

       57.     The 132 Committee was chartered in 2013 to create regulations and issue

standards relating to “Electronic Visual Distress Signals”.

       58.     In furtherance of the Conspiracy, Covelli became a member of the 132

Committee, and, upon information and belief, remains a member of the 132 committee, and was

personally involved in the 132 Committee’s creation of RTCM Standard 13200.0, that was

published on June 21, 2018 and adopted on December 21, 2018 (the “2018 RTCM Standard”).

       59.     Upon information and belief, Covelli has obtained information from these

committee meetings and improperly used this information to fraudulently attempt to patent

eVDSD products that he did not invent, by falsely claiming inventorship of the eVDSD devices

and failing to submit material prior art to the USPTO during prosecution of the eVDSD Patents

including, without limitation: 1) the USCG Distress Signal Regulations that dictate the

specifications of any USCG-approved eVDSD; 2) the 2018 RTCM Standard; 3) the ‘288 Patent;

and 4) material relating to Covelli’s work on the USCG Committee (collectively referred to

herein as the “Material Information”).

       60.     Covelli and Simons failed to disclose to the USPTO anyone associated with

Tektite as an inventor of the Sirius IP despite the fact that: 1) Mele claims that Tektite is

responsible for the design of the C-1001 product; and 2) the ‘288 Patent discloses an on/off

switching mechanism identical to that of the C-1001, in which the activation of the light is done

via rotation of the lens through which the light shines (the “On/Off Lens Switch”) as is claimed

in Sirius’ ‘754 Patent.




                                               - 17 -
{J0574657.DOC}
           Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 18 of 77




       61.     At least as early as July 15, 2015, the C-1001 was being falsely advertised as a

patented product and was touted as the only eVDSD approved by the USCG.

       62.     At least as early as July 15, 2015, the Web page located at www.siriussignal.com

(the “Sirius Web Site”) depicted a picture of the C-1001 and the following language to the left

side thereof “Complies with all U.S. Coast Guard requirements for ‘Night Visual Distress

Signals’ 46 CFR 161.013. When combined with the included daytime distress signal flag, meets

all USCG Federal Requirements for carriage of DAY and NIGHT VDS. Designed, engineered,

patented, and produced in the USA” (emphasis added). At this time, no Sirius U.S. Patent that

purported covered the C-1001 product had been issued, and the ‘288 Patent was expired.

       63.     Upon information and belief, at least as early as August 15, 2015, Tektite and

Mele were associated with the Sirius Defendants as the Sirius Web Site listed Tektite as a

distributor at least as early as that date, and, upon information and belief, Mele is the owner of

Tektite.

       64.     As early as September 14, 2015, the Sirius Defendants advertised its C-1001

product as the only USCG-certified alternative to a pyrotechnic flare.

       65.     On December 31, 2015, Weems and Sirius entered into the Agreement for

distribution of eVDSDs, which Weems believed were patented devices, and pursuant to which

Weems would have an exclusive license to manufacture, distribute, advertise, publicize, market

and sell the Licensed Products (as defined below) (the “License”) and other rights including,

without limitation, the Right of First Offer pursuant to Section 6 of the Agreement (the

“Exclusive Rights”) in exchange for Weems making a substantial upfront payment to Sirius of

two hundred thousand dollars ($200,000) and paying significant ongoing royalties to Sirius




                                               - 18 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 19 of 77




(initially thirty percent) on sales of the Licensed Products (collectively, the “Agreement

Payments”).

       66.     At the time the Agreement was negotiated with Weems, the C-1001 product was

falsely marked with at least “D720,247” as a part of the conspiracy to inflate the prices of the C-

1001 and to induce Weems into signing the Agreement and paying excessive Agreement

Payments due to the false belief that the C-1001 product was patented, that Weems was

obtaining an exclusive license to valid and enforceable patents, and that a license was required to

sell the C-1001 and enter the eVDSD market.

       67.     During negotiation of the Agreement, Covelli knowingly misrepresented that the

C-1001 was patented, and that additional patents were being pursued, in order to induce Weems

to execute and perform the Agreement, including payment of the Agreement Payments.

       68.     Covelli knowingly directed W&P to falsely mark the products with the numbers

of patents that: 1) were expired; 2) did not cover the product; and 3) which neither Covelli,

Simons, nor Sirius owned or licensed.

       69.     Section 12b. Governing Law of the Agreement executed by Sirius and Weems

states, “This Agreement and the rights and obligations of the parties under it are governed by and

interpreted in accordance with the laws of the State of Maryland (without regard to principles of

conflicts of law).”

       70.     The Third Amendment of the Agreement states in Section 8 Binding Agreement,

“The Agreement as modified herein shall be binding on and inure to the benefit of the … legal

representatives, … owners, … members, … and any other person or entity claiming under or

through the parties.”




                                               - 19 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 20 of 77




       71.     Covelli and Simons are legal representatives, owners, and members of Sirius, and

Covelli personally signed the Third Amendment, thereby personally binding himself and Simons

and making the Agreement binding on them as individuals.

       72.     The Third Amendment further states in Section 9 Authority to Execute, “The

parties to the Third Amendment and the Agreement as modified warrant, covenant and agree that

the persons executing this Agreement are authorized and empowered to enter into and execute

this Agreement as modified for and on behalf of the person or entity they represent, and that by

their execution of the Agreement, each respective person or entity they represent, and all

persons, partnerships, corporations, joint ventures and any person or entities affiliated with them,

shall be bound by the terms of this Agreement.”

       73.     Covelli signed the Third Amendment and was authorized and empowered to

personally bind himself and Simons, as individuals, thereby making the Agreement binding on

them individually.

       74.     “Know-How” is defined in the Agreement, as amended, to “have its usual and

accepted meaning such as, by way of example, but not of limitation, all factual knowledge,

proprietary information, trade secrets, procedures, processes, methods, designs, discoveries,

inventions, patent application, licenses, software and source code, programs, prototypes,

techniques, ideas, concepts, data, engineering, manufacturing information, techniques, ideas,

concepts, data, engineering, manufacturing information, specifications, diagrams, schematics, or

rights or works of authorship, that give to the one acquiring it an ability to study, test, produce,

formulate, manufacture or market the SOS Distress Light SOS A-1001 sold by Sirius or

variations thereof, which one otherwise would not have known how to study, test, produce,

formulate, manufacture or market in the same way.” Although the Agreement refers to an A-



                                               - 20 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 21 of 77




1001, upon information and belief, the A-1001 was never manufactured and sold and the product

number used in commerce for the intended A-1001 was C-1001.

        75.    “Licensed Products” are defined in the Agreement, as amended, to include, inter

alia, “[a]ny product made, used, sold, imported or offered for sale that includes or is covered by

any of the Patents or Know How.”

        76.    “Patents” are as defined in the Agreement, as amended, and include “(b) all

current and future patents related to the SOS Distress Light SOS A-1001 sold by Sirius or

variations thereof that may be granted thereon [and] (c) any future patents and/or patent

applications owned by Sirius and covering one or more aspects of the SOS Distress Light SOS

A-1001 sold by Sirius as of December 30, 2015 or variations thereof.” As such, the patents

licensed under the Agreement include all of the Sirius IP including any future patents for the C-

1002.

        77.    In executing the Agreement, the Sirius, Covelli, and Simons unlawfully sought to

do more than that which would have been authorized by a limited monopoly due to its patents (if

in fact the patents were valid) by requiring, in Section 4 of the Agreement, entitled “Covenants

of W&P”, that Weems, and subsequently W&P, covenant that it “will not manufacture, sell, or

distribute any products that perform the same or a similar function as the Licensed Products

other than the Licensed Products.” This provision of the Agreement served anti-competitive

purposes because it sought to restrain Weems and W&P from activities that were not purportedly

prohibited by the Licensed Patents.

        78.    At least as early as April 24, 2018, Orion began offering an Electronic SOS

Beacon Locator Kit, which was/is manufactured and sold by Orion and includes an eVDSD and

a flag (the “Orion Kit”).



                                              - 21 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 22 of 77




       79.     On approximately April 30, 2018, Orion notified Sirius and Weems via a letter

(the “Orion Letter”) that the C-1001 Kit included packaging with “incorrect statements” relating

to its claim that it is the “ONLY ELECTRONIC FLARE that meets U.S. Coast Guard

Requirements” and that it is “the ONLY ALTERNATIVE to traditional flares” (emphasis in the

original). Orion further indicated that the Weems Web Site indicated that the “SOS Distress

Light is the ONLY LED Visual Distress Signal Device that meets U.S. Coast Guard

requirements to completely replace traditional pyrotechnic flares” and that this was also an

incorrect statement, and asserted that these “statements violate Section 43(a) of the Lanham Act

in that they are false and misleading statements of fact that misrepresent the characteristics and

qualities of both your company’s and Standard Fusee’s products.”

       80.     Upon information and belief, in response to the Orion Letter, Sirius and Weems

phased out all use of this language. Further, at that point in time, it was determined that Orion

did not infringe upon any of the issued patents in the Sirius IP, but it was understood by Weems

that patents were being pursued upon which the Orion Kit would infringe.

       81.     Upon information and belief, prior to the purported termination of the Agreement,

at least the Sirius Defendants held discussions about the termination of the W&P Agreement and

the potential licensing of the Sirius IP to Orion in violation of W&P’s Right of First Offer

pursuant to Section 6 of the Agreement which states “[i]f at any time during the Term and for a

period of one (1) year thereafter, (i) Sirius shall desire to sell, transfer, assign or otherwise

convey, whether in whole or in part, the Know-How related to the Licensed Products, or (ii)

Sirius shall desire to grant control of Sirius to a person or entity other than to W&P, or (iii) Sirius

shall desire to grant licenses for other technologies, patents, trademarks, or products that it may

from time to time develop, Sirius agrees that it shall provide W&P with sufficient notice of any



                                                 - 22 -
{J0574657.DOC}
           Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 23 of 77




such sale or licensing opportunity to permit W&P to enter into discussions with Sirius

concerning such opportunity and Sirius further agrees that it shall in good faith review any

reasonable written offer by W&P concerning any such opportunity. The term of this Section 7

[sic] shall survive the expiration or earlier termination of this Agreement” (the “Right of First

Offer”).

       82.     At some point prior to purported termination of the Agreement by Sirius, without

the prior knowledge of W&P, the Sirius Defendants and Orion engaged in discussion about at

least the license of a portion of the Sirius IP without offering W&P the Right of First Offer, in

violation of at least Section 6 of the Agreement.

       83.     Upon information and belief, at least prior to the purported termination of the

Agreement, the Sirius Defendants were conspiring to take all C-1001 business from W&P by

advertising the C-1001 as a discontinued product and advertising the new C-1003 as the

replacement for the C-1001.

       84.     Upon information and belief, the Sirius Defendants conspired to deceive

consumers and retailers into believing that the C-1001 was phased out, and the C-1003 was

needed to replace it and stay current with the USCG Regulations when in reality, this was just an

excuse to divert business from W&P to the Tektite/Sirius Defendants and to increase profits for

Emlinq via its manufacturing of the circuit boards for same.

       85.     On April 23, 2019, the Sirius Defendants asked W&P to execute an amendment to

the Agreement (the “Fourth Amendment”) in which, inter alia, the exclusive license would be

amended to become a non-exclusive license, and Sirius would have the rights to license its

purported Sirius IP to any party. Upon information and belief, the Sirius Defendants intended to

create a monopoly by converting W&P to a non-exclusive agreement to allow the Sirius



                                               - 23 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 24 of 77




Defendants to place Orion under license to its fraudulent patents so that it would obtain a

monopoly in the eVDSD market.

       86.       On April 26, 2019, Flanagan held a call with Covelli in which Flanagan indicated

that the amendment was not acceptable in its current form, to which Covelli responded that if the

amendment was not acceptable in its current form, Flanagan would need to negotiate an

agreement for the license of the new multi-colored light contemporaneously with negotiation of

the amendment, the new license to include an upfront payment of $275,000. Flanagan confirmed

this conversation in writing on Monday, April 29, 2019 and asked for a proposal for the multi-

colored light.

       87.       On May 1, 2019, Covelli replied that “[i]n order to work the model through I need

to know what you are proposing in regard to a royalty reduction in our current agreement.” In

other words, the negotiation of the royalty and other terms of the licensing of the C-1001/C-1003

was dependent upon W&P licensing the C-1002 multi-colored light under favorable terms to

Sirius, and as such, Covelli could not price the license for the C-1002 without knowing the fees

to be paid to license the C-1001/C-1003.

       88.       On May 24, 2019, the Sirius Defendants again asked W&P to execute an

amendment to the Agreement in which, inter alia, the exclusive license would be amended to

become a non-exclusive license, and Sirius would have the rights to license its purported Sirius

IP to any party.

       89.       On May 29, 2019, Flanagan replied with a marked up amendment in which Sirius

would only have the rights to license the Sirius IP to one other party, namely Orion.

       90.       On June 1, 2020, Covelli texted Flanagan that he “sent your amendment to

Annapolis counsel.”



                                               - 24 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 25 of 77




       91.     On June 10, 2020, Covelli held a phone call with Flanagan in which he refused to

execute the Fourth Amendment unless W&P simultaneously licensed the C-1002 including an

upfront payment of $275,000.

       92.     The following day, Sirius followed up with a written offer to W&P for a license to

the C-1002 in exchange for an upfront payment of $275,000 plus ongoing royalties despite the

fact that the C-1002 is a Licensed Product.     If for any reason the multi-colored light is not

considered to be a Licensed Product, then Sirius is in breach of the express terms of the

Agreement, because, upon information and belief, Sirius negotiated with at least Orion to

license, the new, multi-colored light prior to offering this opportunity to W&P in violation of

W&P’s Right of First Refusal.

       93.     Even when Sirius eventually did purportedly offer the C-1002 to W&P on June

11, 2019, Sirius did so without providing support for projected sales or other material

information, such as estimated manufacturing costs, which would be critical for W&P to make

an informed decision. Sirius then retracted the offer while refusing to provide the additional

information, thereby further depriving W&P of its Right of First Offer.

       94.     Upon information and belief, the Defendants conspired to cut off the supply of

circuit boards and finished C-1001s to W&P in an effort to effectuate the diversion of W&P’s

business to Sirius, and this conspiracy was carried out prior to, and after, the date upon which

Sirius contends the Agreement was terminated.

       95.     On June 26, 2019, Covelli sent a letter to W&P declaring that “we have chosen

not to renew the licensing agreement when it expires on December 31 of this year” (the “First

Declaration of Intent to End Agreement”). There was no mention by Covelli of any alleged

breach of the Agreement by W&P in the First Notice of Intent to End Agreement.



                                              - 25 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 26 of 77




       96.     On July 26, 2019, Covelli wrote another letter to Flanagan alleging that (a) W&P

had breached the Agreement and (b) the Agreement would terminate on August 25, 2019 (the

“Second Declaration of Intent to End Agreement”). The July 26, 2019 letter was the first time

Covelli notified W&P that the Sirius Defendants considered W&P in breach of the Agreement.

       97.     On July 2, 2019, Covelli confirmed to Flanagan that “there was no going forward

with Weems & Plath” because he was licensing the Sirius IP to Orion. Flanagan restated these

sentiments in an email to Covelli a few days later on July 8, 2019, and he did not refute them.

       98.     It is well established that a patentee’s termination of a licensee in concert with a

competing licensee as occurred in this case, is not entitled to an antitrust exemption. The patent

system has no interest in permitting the patentee’s monopoly to be used as a screen for the

maintenance of a horizontal cartel at the licensee level. Defendants, in furtherance of their

conspiracy and in breach of the Agreement, decided to terminate W&P in an effort to reduce the

competition in the eVDSD marketplace from W&P and Orion, to solely Orion.

       99.     On July 27, 2019, Covelli wrote a letter to Flanagan/W&P falsely accusing W&P

of breaching the Agreement and further stating that “the breaches … are incapable of being

cured” and “[a]s a result, the agreement will terminate on August 25, 2019.”

       100.    Upon information and belief, when Flanagan/W&P disputed the breach, the

Defendants set out on a course of conduct to cease manufacturing and supplying W&P with the

C-1001 and components thereof in order to prevent W&P from selling the C-1001 in accordance

with its Exclusive Rights.

       101.    Upon information and belief, the Defendants are now conspiring to further raise

the cost of an eVDSD from approximately $89.99 (for a C-1003) to $299.95 (for a C-1002) via

continuance of the aforementioned actions of the Conspiracy including, but not limited to,



                                               - 26 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 27 of 77




agreeing to the acts of continuing to obtain fraudulent patents, and eliminating Sirius’s sole

competition (the Orion Kit) by attempting to license Orion under the false patents.

           c. Emlinq

       102.    Emlinq is a circuit board manufacturer, from which Weems/W&P repeatedly, for

a period of nearly four years, obtained circuits boards for use in the manufacturing of the C-

1001, and with which Weems/W&P had an ongoing customer-supplier business relationship. On

July 16, 2019, W&P sent a purchase order to Emlinq, for five thousand (5,000) circuit boards for

use in manufacturing the C-1001 (the “Emlinq Purchase Order”).

       103.    On July 29, 2019, Emlinq informed W&P that it had a call with Covelli regarding

the Emlinq Purchase Order.

       104.    Upon information and belief, in furtherance of the Sirius Defendants’ activities to

manufacture the Licensed Products, and in breach of the Agreement, Covelli, Simons, and/or

Sirius placed an order with Emlinq for the same components that W&P had ordered from

Emlinq.

       105.    On July 29, 2019, for the first time in nearly four years, Emlinq informed W&P

that it was “unable” (or implicitly unwilling) to fulfill the W&P order.

       106.    Upon information and belief, Covelli is a close acquaintance of a representative of

Emlinq, and Covelli conspired with the Emlinq representative and exerted inappropriate

influence on Emlinq to interfere with the filling of the Emlinq Purchase Order.

       107.    Upon information and belief, Covelli and Sirius made to Emlinq statements that

were literally false and/or likely to mislead, confuse or deceive regarding W&P’s rights to

manufacture the Licensed Products, and Covelli’s and Sirius’s statements caused commercial

injury to W&P by harming W&P’s ability to manufacture, and therefore sell, the Licensed



                                               - 27 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 28 of 77




Products, including introducing inappropriate competition from Sirius in breach of W&P’s

Exclusive Rights under the Agreement.

       108.    Upon information and belief, because of Covelli’s inappropriate influence on

Emlinq, Emlinq permanently stopped supplying the circuit boards to W&P.

       109.    Without the additional circuit boards, W&P was limited in W&P’s ability to

manufacture and sell the C-1001, including during a time period that Sirius does not dispute the

Agreement was still in effect and during the Sell-Off Period (as defined below).

           d. Tektite

       110.    Tektite is a manufacturer of various products including lights and strobes, from

which Weems/W&P repeatedly has obtained C-1001s and with which Weems/W&P had an

ongoing customer-supplier business relationship for nearly four consecutive years. After this

length of doing business, unexpectedly, on August 15, 2019, Tektite notified W&P that, for all

future orders, it would no longer accept customer supplied parts from W&P with the exception of

the clamshell insert card.

       111.    On August 26, 2019, W&P sent purchase order 19-6009PO to Tektite for ten

thousand (10,000) SOS Body with Lens, “Complete Assembly includes packaging in supplied

clamshell, card insert and 15pcs per Master Carton)(i.e., for completely assembled C-1001s).

       112.    Mele replied to the August 26, 2019 email and: 1) stated that it “cannot

accept/confirm it at this time, as the price will be different;” 2) requested the contact information

for all suppliers of the floats and flags, with prior invoices; and 3) indicated that he was going

away and would not have a price until mid-September.”




                                                - 28 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 29 of 77




       113.     After continued delay, Flanagan wrote to Mele on September 25, 2019 and asked

him to provide W&P with the “boards and bodies (including the lens, cup with catalyst and

contractor)” so that W&P could assemble the components.

       114.     In a reply email of same date to Flanagan’s September 25, 2019 email, Mele

refused to provide the products and stated that the only way they would continue providing the

C-1001 to W&P was if they provided “finished product pricing” despite the fact that they had

never operated in this manner in the nearly four years of Weems/W&P’s and Tektite’s business

relationship.

       115.     On September 27, 2019, W&P supplied Mele with the names of its suppliers in an

attempt to get a finished product price.

       116.     On October 8, 2019, when Flanagan emailed Mele to follow-up, he said “I have

not received any responses to my Sept. 27 RFQs to the 2 vendors.             This is not entirely

unexpected due to the holiday week in China.”

       117.     When W&P followed up with one of the Chinese suppliers, Pan-U Ind. Co. Ltd

(“Pan-U”), it was informed on October 13, 2019 that it had never received a request or RFP from

Mele or Tektite.

       118.     Upon information and belief, Mele wrote literally false statements to W&P for the

purpose of deceiving it into believing it was working on a quote when in fact it was not, to delay

production of the C-1001 and to avoid W&P finding another supplier because Mele and Tektite

were conspiring with at least the Sirius Defendants to divert all of W&P’s customers to Sirius by

depleting the inventory of W&P by refusing to manufacture the C-1001.




                                              - 29 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 30 of 77




       119.    Upon information and belief, in furtherance of Covelli’s and Sirius’s activities to

manufacture the Licensed Products, and in breach of the Agreement, Covelli placed an order

with Tektite for the same components that W&P had ordered from Tektite.

       120.    Flanagan had sent a letter to Mele and Tektite on August 7, 2019 advising them

that such activities (i.e., manufacturing the C-1001 or components thereof for Sirius) would be a

violation of W&P’s rights, and asked Mele to notify him of any such activities. Upon

information and belief, Mele did not notify Flanagan and instead proceeded to fill the order

placed by the Sirius Defendants behind the back of W&P.

       121.    Upon information and belief, Covelli is a close acquaintance of Mele, and Mele,

Tektite, or both have a financial interest in Sirius and/or the profitability of the C Series Lights.

       122.    Upon information and belief, at least Covelli conspired with Mele and Tektite and

exerted inappropriate influence on them to interfere with W&P’s order for the C-1001.

       123.    At least on October 5, 2019, at least Covelli and Sirius made statements to Mele

and Tektite that were literally false or likely to mislead, confuse or deceive regarding W&P’s

rights to manufacture the Licensed Products, and Covelli’s and Sirius’s statements caused

commercial injury to W&P by harming W&P’s ability to manufacture, and therefore sell, the C-

1001, including, at a minimum, introducing inappropriate competition from Sirius in breach of

W&P’s Exclusive Rights under the Agreement.

       124.    Because of Covelli’s inappropriate influence on Tektite, Tektite refused to do

business with W&P on its regular terms and greatly increased the cost to W&P for supplying the

C-1001.




                                                 - 30 -
{J0574657.DOC}
         Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 31 of 77




       125.   Without the additional C-1001 supply, W&P was limited in W&P’s ability to

manufacture and sell the C-1001, including sale of its C-1001 inventory during the Sell-Off

Period (as defined below).

           e. Customer A

       126.   Weems/W&P have been selling the C-1001 to Customer A since around 2015.

Weems/W&P have had business and contractual relations with Customer A since at least the

middle of the 1970s, and W&P reasonably has an expectation of ongoing prospective business

and contractual relations with Customer A. Customer A is representative of W&P’s customers

similarly impacted by the Defendants’, which have put W&P’s customers in the middle of the

dispute between the Plaintiff and Defendants.

       127.   Prior to August 25, 2019, Covelli informed Customer A that Customer A would

no longer be able to obtain the Licensed Products from W&P and that Customer A would need to

buy from Sirius the Licensed Products manufactured by Sirius.

       128.   Covelli’s assertion to Customer A is untrue. Covelli’s untrue comments to at least

Customer A constitute fraud, deceit, trickery, bad faith, and/or unfair methods.          Upon

information and belief, Covelli made to Customer A statements that were literally false and/or

likely to mislead, confuse or deceive regarding W&P’s rights to manufacture the Licensed

Products, and Covelli’s statements caused commercial injury to W&P by harming W&P’s ability

to sell the C-1001 and potentially other products to Customer A, including introducing

inappropriate competition from Sirius in breach of W&P’s Exclusive Rights.

       129.   Even if the Defendants contend that the Agreement ended on August 25, 2019,

Section 11 of the Agreement states that: “Upon the termination or expiration of this Agreement




                                                - 31 -
{J0574657.DOC}
           Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 32 of 77




for whatever reason, W&P … shall be able to continue to sell, on a non-exclusive basis, existing

Licensed Products [in] inventory….” This period is defined herein as the “Sell-Off Period.”

         130.   Covelli’s and Sirius’s actions caused at least Customer A to stop buying the

Licensed Products from W&P, causing W&P to lose existing and future sales to at least

Customer A of the Licensed Product and potentially other products. Customer A has indicated to

W&P that so long as there is a dispute over whether W&P has the right to manufacture and sell

the Licensed Products, Customer A will not buy the Licensed Products from W&P or Sirius,

however, upon information and belief, Customer A has continued to purchase eVDSDs from

Orion.

                                 COUNT I – UNFAIR COMPETITION

                                   (Plaintiff Against All Defendants)

         131.   W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

         132.   Through the actions set forth above with respect to at least Orion, Emlinq, and

Customer A, Defendants have damaged, impaired, and/or jeopardized W&P’s business through

fraud, deceit, trickery, bad faith, and/or unfair methods.        Upon information and belief,

Defendants committed unfair competition inasmuch as: (1) Covelli personally interfered with the

fulfillment of an order for five thousand (5000) circuit boards to be manufactured by Emlinq for

W&P; (2) Emlinq refused to provide the circuit boards to W&P and instead provided circuit

boards to Sirius in violation of the Agreement; (3) Mele and Tektite refused to provide C-1001s

to W&P in accordance with their previously negotiated terms;; (5) the Sirius Defendants issued a

press release on August 26, 2019 that was literally false and/or likely to mislead, confuse or

deceive by leading consumers to believe that the Agreement had expired; (6) the Sirius



                                                - 32 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 33 of 77




Defendants issued a press release on October 22, 2019 that was literally false and/or likely to

mislead, confuse or deceive stating that effective Jan 1, 2020, Sirius Signal will no longer license

or manufacture the model C-1001 and indicating that the “C-1003 will be available as a direct

replacement for the light you currently carry”; and (7) at least these actions of the Defendants

caused commercial injury to W&P by harming W&P’s ability to manufacture and sell, the C-

1001 during a time in which neither party disputes that the Agreement was in full force and

effect and during the Sell-Off Period, such action including introducing inappropriate

competition from Sirius in breach of W&P’s Exclusive Rights under the Agreement.

       133.    Due to the untrue communications to Customer A, and these Customers’ reliance

thereon, and the inability of W&P to manufacture and sell the C-1001 product, W&P’s ability to:

1) sell the C-1001 to Customer A has been impaired; and 2) sell other products to Customer A

has been jeopardized, because the inappropriate uncertainty caused by the Sirius Defendants’

untrue communications has undermined these Customers’ faith in W&P as a supplier.

       134.    Also due to these untrue communications to Customer A and the Customers’

reliance thereon, and the inability of W&P to manufacture and sell the C-1001 product, W&P’s

reputation and goodwill in the perspective of Customer A have been damaged by Defendants’

actions, because Defendants’ untrue communications have undermined these Customers’ faith in

W&P in general.

       135.    The Defendants’ tortious actions have financially damaged W&P in an amount

exceeding $75,000.




                                               - 33 -
{J0574657.DOC}
           Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 34 of 77




                     COUNT II – TORTIOUS INTERFERENCE WITH
                        BUSINESS RELATIONS/EXPECTANCY

                                 (Plaintiff Against All Defendants)

         136.   W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

         137.   Defendants’ actions described above have impaired W&P’s ability to reliably and

predictably obtain the circuit boards from Emlinq and the C-1001s from Tektite.

         138.   When W&P is not able to obtain the circuit boards and the C-1001s, W&P is

unable to manufacture the C-1001. Therefore, Defendants’ actions have impaired W&P’s ability

to reliably and predictably manufacture the C-1001, thereby damaging W&P’s ability to sell the

C-1001 and exercise W&P’s Exclusive Rights under the Agreement.

         139.   Defendants’ actions described above were performed intentionally and were

reasonably calculated to cause damage to W&P’s business. W&P has had ongoing business

relations with Emlinq and Tektite, and but for Defendants’ interference, W&P has had a

reasonable probability of ongoing and future business opportunities with Emlinq and Tektite.

         140.   Defendants’ actions described above with respect to Emlinq and Tektite were

done with the unlawful purpose to cause damage and loss to W&P, without right or justifiable

cause.

         141.   W&P has been damaged financially and reputationally from Defendants’ actions

described above with respect to Emlinq and Tektite.

         142.   Due to Defendants’ actions described above, W&P’s ability to sell the C-1001 to

its customers including, without limitation, Customer A has been impaired.

         143.   Due to Defendants’ actions described above, W&P’s ability to sell other products

to its customers including, without limitation, Customer A has been jeopardized.


                                               - 34 -
{J0574657.DOC}
            Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 35 of 77




          144.   Defendants’ actions described above with respect to Emlinq, Tektite, and

Customer A were performed intentionally and were reasonably calculated to cause damages to

W&P’s business. W&P has had ongoing business relations with Customer A, and but for

Defendants’ interference, W&P has had a reasonable probability of ongoing and future business

opportunities with at least Customer A.

          145.   Defendants’ actions described above with respect to Customer A were done with

the unlawful purpose to cause damage and loss, without right or justifiable cause.

          146.   W&P has been damaged financially and reputationally from Defendants’ actions

described above with respect to at least Customer A.

          147.   Defendants’ actions with respect to at least Emlinq and Customer A were

wrongful or unlawful because they frustrated W&P’s ability to perform W&P’s Exclusive Rights

under, and obtain the benefit of, the Agreement, to which Covelli and Simons personally bound

themselves explicitly in the Third Amendment, and they breached an implied covenant of good

faith and fair dealing.

          148.   The Defendants’ actions were additionally wrongful or unlawful because they

breached Section 2 of the Agreement by: (1) violating W&P’s exclusive license to advertise,

publicize, market or sell the C-1001 to at least Customer A; and (2) attempting to advertise,

publicize, market or sell to at least Customer A Licensed Products not purchased from W&P for

resale.

          149.   Defendants’ actions intentionally have interfered tortiously with W&P’s business

and contractual relations with Emlinq, Tektite, and at least Customer A. Defendants’ actions

intentionally have interfered tortiously with W&P’s prospective business advantage with at least

Customer A.        Namely, Defendants’ actions have proximately caused W&P’s ability to



                                               - 35 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 36 of 77




manufacture and sell the Licensed Products to decrease and have damaged W&P at least in terms

of lost current and future sales, decreased product turnover, and associated decreased profits.

Due to Defendants’ tortious interference, W&P has been damaged financially and reputationally

in W&P’s existing and prospective business relationships with Emlinq, Tektite, and at least

Customer A.

       150.    Defendants committed tortious interference with W&P’s business relations

inasmuch as: (1) W&P had beneficial business relations with at least Customer A, Emlinq, and

Tektite; (2) Defendants’ knew of W&P’s beneficial business relations; (3) Defendants’ intended

to impair or cause a detriment to W&P’s business relations; (4) Defendants’ lacked any privilege

to impair or cause a detriment to W&P’s business relations; (5) Defendants’ impaired or caused a

detriment to W&P’s business relations; and (6) Defendants’ actions caused damage to W&P.

                    COUNT III – CIVIL CONSPIRACY BY DEFENDANTS

                                 (Plaintiff against All Defendants)

       151.    W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

       152.    Upon information and belief, Sirius was formed by Covelli and Simons in

California on March 05, 2015 and identified as entity 201506810315.

       153.    Upon information and belief, no legal entity possibly associated with Sirius is

known to have existed prior the formation of Sirius on March 05, 2015.

       154.    Upon information and belief, Sirius has as members, inter alia, Covelli and

Simons, who are the co-inventors listed on Sirius IP covered in the Agreement executed by

Covelli on behalf of Sirius.




                                             - 36 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 37 of 77




       155.    Upon information and belief, co-inventors Covelli and Simons claim to have

created the initial devices and initial technology associated with the Sirius IP, the earliest of

which was filed June 06, 2014, at least nine months before the formation of Sirius as a legal

entity on March 05, 2015.

       156.    Upon information and belief, co-inventors Covelli and Simons initially owned the

Sirius IP by act of law upon filing of the associated patent applications, in the absence of any

written assignment assigning ownership thereof to a third party.

       157.    Upon information and belief, co-inventors Covelli and Simons executed on April

06, 2016, and recorded with the United States Patent and Trademark Office (“USPTO”) on June

11, 2018, a written assignment purporting to assign the ‘114 Patent to “Sirius Signal Co.” of

1042 North El Camino Real, Suite B-200, Encinitas, CA 92024. The ‘114 Patent is based on

U.S. Patent Application 16004987 filed on June 11, 2018.

       158.    Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the USPTO on April 11, 2016, a written assignment purporting to

assign the ‘754 Patent to “Sirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106. The

‘754 Patent is based on U.S. Patent Application 15095727 filed on April 11, 2016.

       159.    Upon information and belief, co-inventors Covelli and Simons, executed on

February 25, 2016, and recorded with the USPTO on March 07, 2016, a written assignment

purporting to assign the ‘175 Patent to “Sirius Signal Co.” and identified in the USPTO

Assignment Records as “Asirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106. The

‘175 Patent is based on U.S. Patent Application 29557241 filed on March 07, 2016.

       160.    Upon information and belief, co-inventors Covelli and Simons, executed on

February 25, 2016, and recorded with the USPTO on March 02, 2017, a written assignment



                                              - 37 -
{J0574657.DOC}
           Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 38 of 77




purporting to assign the ‘920 Patent to “Sirius Signal Co.” of 1254 Scott Street, San Diego, CA

92106. The ‘920 Patent is based on U.S. Patent Application 29595834 filed on March 02, 2017.

        161.   Upon information and belief, co-inventors Covelli and Simons, executed on

January 05, 2019, and recorded with the USPTO on January 24, 2019, a written assignment

purporting to assign the ‘477 Patent to “Sirius Signal, LLC” of 1042 North El Camino Real,

Suite B-200, Encinitas, CA 92024.      The ‘477 Patent is based on U.S. Patent Application

29638591 filed on February 28, 2018.

        162.   Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the USPTO on June 15, 2017, a written assignment purporting to

assign the ‘033 Application, published as U.S. Patent Publication 20170349248, to “Sirius Signal

Co.” of 1254 Scott Street, San Diego, CA 92106. The ’033 Application was filed on June 15,

2017.

        163.   Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the USPTO on January 11, 2019, a written assignment purporting to

assign the ‘947 Application, published as U.S. Patent Publication 20190161149, to “Sirius Signal

Co.” and identified in the USPTO Assignment Records as “Sirius Signal, LLC” of 1042 North El

Camino Real, Suite B-200, Encinitas, CA 92024. The ‘947 Application was filed on January 11,

2019.

        164.   Under California Code of Regulations (CCR) section 21001(d)(1)(B)&(G), the

unitary business entity identifiers “Co.” and “Company” apply only to corporations, and not to

limited liability companies, in the absence of the words or abbreviations for “limited” and

“liability.”




                                             - 38 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 39 of 77




       165.    Upon information, belief, and a diligent search, “Sirius Signal Co.” does not exist

as a legal entity in California or elsewhere.

       166.    Upon information, belief, and a diligent search, “Sirius Signal, Inc.” does not

exist as a legal entity in California or elsewhere.

       167.    Upon information and belief, the patent assignments purporting to assign patents

and patent applications to “Sirius Signal Co.” are legal nullities and void, because “Sirius Signal

Co.” does not exist, either as a legal entity or as an assignee, and thus cannot own the purported

assigned patents and patent applications. Therefore, co-inventors Covelli and Simons retained

their ownership of the assets purportedly assigned to “Sirius Signal Co.” and remained the

owners of those assets through at least 12/31/2019.

       168.    Upon information and belief, co-inventors Covelli and Simons, know that “Sirius

Signal Co.” does not exist, and Sirius , as a legal entity, knows that “Sirius Signal Co.” does not

exist, at least by virtue of Covelli knowing that “Sirius Signal Co.” does not exist.

       169.    Upon information and belief, at least the Sirius Defendants knew that Sirius did

not own at least a portion of the Sirius IP covered in the Agreement during the term of the

Agreement and intentionally misrepresented to Weems/W&P that Sirius owned all of the Sirius

IP.

       170.    Upon information and belief, at least Covelli and Sirius intentionally

misrepresented to Weems/W&P that the C-1001 was patented.

       171.    Upon information and belief, at least Covelli and Sirius intentionally

misrepresented to Weems/W&P that it should falsely mark the products with the numbers of

patents that did not cover the product.




                                                 - 39 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 40 of 77




       172.    Upon information and belief, at least Covelli and Sirius intentionally

misrepresented to Weems/W&P that patents obtained, owned, and/or claimed to be owned by

Sirius were valid when, in fact, the Tektite/Sirius Defendants knew that they were invalid due to

obviousness, fraud, inequitable conduct, inventor misrepresentation, submission of fraudulent

statements to the USPTO, and violation of the duty to disclose material art to the USPTO.

       173.    Upon information and belief, the Tektite/Sirius Defendants were all aware of the

duty to provide all relevant material art to the USPTO, and Covelli and Simons signed a

declaration that they would do so, and in violation of that declaration, both inventors

intentionally failed to disclose at least the “Material Information” to the USPTO.

       174.    In executing and purchasing the Agreement, Weems and W&P, respectively,

detrimentally relied on at least Covelli’s and Sirius’ misrepresentation and omission of these

material facts relating to the inventorship, ownership, scope, and validity of the Sirius IP, and in

performing under the Agreement, Weems’ and W&P’s detrimental reliance on at least Covelli’s

personal material misrepresentations and omissions caused Weems and W&P to incur monetary

damage by paying substantial Agreement Payments to license from Sirius the Sirius IP that is

invalid, unenforceable, does not cover the distributed product, and a portion of which is not

owned by Sirius.

       175.    When W&P refused to pay an additional exorbitant licensing fee to the Sirius

Defendants to license its new C-1002 light, the Tektite/Sirius Defendants conspired with Emlinq

to stop W&P’s production of the C-1001 light so that the Defendants could, inter alia, profit

from the increase in sales of the C-1002 and C-1003 products either directly or in the form of

being paid for an increase in production of the C-1001s or components thereof.




                                               - 40 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 41 of 77




       176.    As set forth above in the Facts section, Emlinq intentionally and knowingly

denied a circuit board order placed by W&P after nearly four years of supplying circuit boards to

W&P for the sole purpose of conspiring with the other Defendants to disrupt W&P’s sale of the

C-1001 Product.

       177.    Emlinq further refused to supply W&P with the Gerber Files to allow them to

place its circuit board order with another supplier despite Flanagan emailing Emlinq on August

2019 and demanding that Emlinq “immediately provide me all design files for the board.”

       178.    As set forth above in the Facts section, Mele and Tektite intentionally and

knowingly delayed, raised the price of, and then denied a C-1001 order placed by W&P after

nearly four years of supplying C-1001s to W&P for the sole purpose of conspiring with the other

Defendants to disrupt W&P’s sale of the C-1001 Product.

       179.    Upon information and belief, Mele and Tektite also conspired to hide the fact that

Mele or another individual associated with Tektite developed and invented the C-1001 from the

USPTO, Weems, and W&P, to allow the Sirius Defendants to fraudulently re-patent the

technology of its expired ‘288 Patent.

       180.    Upon information and belief, the Defendants conspired to commit the Conspiracy

Acts and other acts in order to carry out the Conspiracy as set forth otherwise herein.

       181.    Upon information and belief, the Defendants committed the tort of civil

conspiracy by: (1) combining or agreeing with a common purpose to commit an unlawful act or

do an otherwise lawful act by unlawful means, through the Conspiracy Acts and other overt acts

described herein in furtherance of the Conspiracy; (2) committing the overt acts as described

herein in furtherance of the common purpose, or Conspiracy; and (3) causing Weems and W&P

to incur actual damages, including monetary damages of the Agreement Payments to license



                                               - 41 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 42 of 77




from Sirius the Patents that were obtained fraudulently, do not cover the scope of the distributed

product, and at least a portion of which are not actually owned by Sirius, as well as lost profits

from the inability to manufacture the C-1001 and reputational damage.

    COUNT IV – TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS

                                  (Plaintiff against all Defendants)

       182.    W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

       183.    The Defendants committed tortious interference with W&P’s contractual relations

inasmuch as: W&P had beneficial contractual relations and a legally protected interest with at

least Customer A (to sell product including the C-1001 thereto), Emlinq (to purchase circuit

boards therefrom), Tektite (to purchase assembled C-1001s therefrom), and Sirius (the

Agreement), and, upon information and belief, the Defendants knew of W&P’s beneficial

contractual relations and legally protected interest with each of these parties.

       184.    The Defendants intentionally and willfully induced third parties to breach or

otherwise render impossible the performance of the contract by: (1) the non-Emlinq Defendants

intentionally and willfully conspired to induce Emlinq to refuse W&P’s order for 5000 circuit

boards; (2) the non-Tektite Defendants intentionally and willfully conspired to induce Tektite to

change the terms of its orders with W&P for the assembled C-1001s, to delay the provision of

new terms of orders to W&P for the assembled C-1001s, and to quote unreasonable terms to

W&P for orders of the assembled C-1001s; (3) all of the Defendants intentionally and willfully

conspired to induce at least Customer A to cease doing business with W&P including, but not

limited to, the making of false statements to Customer A, and/or for W&P to be unable to supply

at least Customer A with the C-1001; and (4) all of the non-Sirius Defendants intentionally and



                                                - 42 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 43 of 77




willfully conspired to (i) deprive W&P of its Exclusive Rights pursuant to the Agreement

including, without limitation, its exclusive rights to manufacture and sell the C-1001 and its

Right of First Offer and (ii) to induce Sirius to breach the Agreement in multiple ways as set

forth herein including, without limitation, breach of the Right of First Offer in its negotiations

with Orion for license of the C-1002.

       185.    The Defendants lacked any justification or privilege to impair, cause a detriment

to, or cause a breach of W&P’s contractual relations, and the Third Party Defendants impaired,

caused a detriment to, and/or caused a breach of W&P’s contractual relations in that W&P could

not manufacture circuit boards, W&P could not manufacture C-1001s, W&P could not supply its

customers with C-1001s, Sirius attempted to prematurely terminate the Agreement, and W&P’s

reputation with at least Customer A has been damaged.

       186.    The Third Party Defendants’ actions caused damage to W&P in the form of lost

sales, damage to its reputation, and damaged relationships with at least Customer A.

       187.    Due to the Tektite/Sirius Defendants as described above, W&P has been impaired

at least in W&P’s ability to obtain the full benefits of the Agreement by being unable to reliably

and predictability manufacture or sell Licensed Products; and by the premature termination of

the Agreement and the relationship with Sirius.

       188.    W&P’s reputation and goodwill have been damaged by the Defendants’ actions.

       189.    The Defendants tortious actions have damaged W&P financially in an amount

exceeding $75,000.




                                              - 43 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 44 of 77




                                       COUNT V - FRAUD

                            (Plaintiff against Tektite/Sirius Defendants)

       190.    W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

       191.    Upon information and belief, at least the Sirius Defendants committed the tort of

fraud, fraudulent inducement, and/or fraudulent misrepresentation by (1) making false

representations to Weems/W&P regarding the validity, scope, ownership, inventorship, and

enforceability of the Sirius IP and Licensed Patents; (2) the falsity of the representations

regarding the Sirius IP was either known to the Sirius Defendants or the representation was made

with reckless indifference to its truth; (3) the misrepresentations were made for the purpose of

defrauding Weems/W&P to induce them to execute the Agreement and make the Agreement

Payments; (4) Weems/W&P relied on the misrepresentation after receiving the advice of patent

counsel, and had the right to rely on them; and (5) Weems/W&P suffered compensable injury as

a result of the misrepresentations including damages in the amount of the Agreement Payments,

lost profits that W&P would have obtained if it had manufactured its own eVDSD, which it did

not do due to the false belief that the eVDSD product it was exclusively licensing was patented,

and damage to its reputation.

       192.    Upon information and belief, Covelli and Simons knew that Sirius did not own at

least a portion of the Sirius IP licensed pursuant to the Agreement during the term of the

Agreement and intentionally misrepresented to Weems/W&P that Sirius owned all of the Sirius

IP by executing the Agreement which stated that “Sirius is the owner of issued and pending U.S.

and foreign patents.”




                                              - 44 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 45 of 77




       193.    Upon information and belief, Covelli and Simons knew and intentionally

misrepresented to W&P that the C-1001 was patented.

       194.    Upon information and belief, Covelli and Simons knew and intentionally

misrepresented to W&P that it should falsely mark the C-1001 with the numbers of patents that

did not cover the C-1001.

       195.    Upon information and belief, Covelli and Simons knew and intentionally

misrepresented to W&P that patents obtained, owned, and/or claimed to be owned by Sirius were

valid when, in fact, they knew that they were invalid due to fraud, the submission of fraudulent

inventorship statements to the USPTO, inequitable conduct, and violation of the duty to disclose

Material Information to the USPTO.

       196.    Upon information and belief, co-inventors Covelli and Simons were both aware of

the duty to provide all relevant material art to the USPTO and signed a declaration that they

would do so, and in violation of that declaration, both inventors intentionally failed to disclose at

least the Material Information to the USPTO.

       197.    The Sirius Defendants led Weems to believe during the negotiations of the

Agreement that the C-1001 was covered by the Sirius IP.

       198.    As part of Weems’ due diligence in evaluating the Sirius IP, on December 13,

2015, Trogdon emailed Covelli to request extensive information regarding the Sirius IP. In

response thereto, Covelli knowingly provided false information to Weems in writing in an email

to Trogdon dated December 17, 2015 (the “Due Diligence Email”). Specifically, Weems asked

Covelli for the “[n]ame of all associated parties in the design and development” of the C-1001

and Covelli falsely replied in writing with “Anthony Covelli Robert Simons” and did not name

Tektite, Mele, nor any other agent or employee of Tektite as an inventor of the C-1001, nor did



                                                - 45 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 46 of 77




he name the inventor of the ‘288 Patent. Weems also requested “[a]ll documents …related to the

development of the product” to which Covelli replied “none” and failed to disclose the ‘288

Patent or any of the work done by Tektite. This was done despite Mele stating in writing that he

is the designer of the C-1001.

       199.    Upon information and belief, the Sirius Defendants falsely led Weems to believe

that the C-1001 was covered by the ‘247 Patent, the ‘288 Patent, and the ‘436 Patent by, at a

minimum, falsely marking the C-1001 with these product numbers and agreeing that Weems

should also mark the C-1001 with these patent numbers.

       200.    On December 15, 2015, when asked for marketing material for the C-1001 and

presented with “Model C-1001 Patent D720.2475 6,168,288& Pend,” Covelli approved the

marketing material.

       201.    The ‘247 Patent is a design patent that bears little resemblance to the C-1001.

Indeed, Covelli, Simons, and Sirius acknowledged this lack of resemblance by later filing a new

design patent application that issued as the ‘175 Patent, which does resemble the C-1001.

       202.    At the time that Covelli made the misrepresentation to Weems regarding the ‘288

Patent, the ‘288 Patent did not cover anything because it had expired on January 28, 2013, for

failure to pay maintenance fees, and neither Sirius, Simons, nor Covelli owned the ‘288 Patent.

       203.    After pushback regarding the patent markings, on December 30, 2015, the day

before the Agreement was executed, Covelli wrote in an email “[t]he device will carry singly the

Sirius patent number "9,171,436 [sic]” to intentionally mislead Weems into believing that the C-

1001 device was covered by the ‘436 Patent.

       204.    Further, the ‘436 Patent did not pertain to the C-1001 product to be sold in

accordance with the Agreement because all of the claims require a “floodable lower



                                              - 46 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 47 of 77




compartment.” The C-1001 never included any floodable compartment, lower or otherwise, and

still does not include such a compartment.

       205.    Covelli and Simons both also signed Declarations (37 CFR 1.63) for Utility or

Design Application Using an Application Data Sheet (“Declarations”) in their personal

capacities as inventors of the Sirius IP.         All Declarations specifically state, “I hereby

acknowledge that any willful false statements made in this declaration is punishable under 18

U.S.C. 1001 by fine or imprisonment of not more than five (5) years or both” and “I believe that

I am the original inventor or an original joint inventor of a claimed invention in the application.”

       206.    Upon information and belief, Covelli and Simons committed fraud in execution of

all of the Declarations associated with the Sirius IP because Covelli and Simons knew that they

were not “the original inventor or an original joint inventor” of the Sirius IP.

       207.    The invention disclosed in the Sirius IP includes an On/Off Lens Switch, which is

identical or nearly identical to the switch disclosed in the ‘288 Patent, which lists, on its face, an

inventor of Christian P. St. Claire, and which has been assigned to Tektite.

       208.    Without discovery, W&P cannot determine the exact date upon which the Sirius

Defendants learned of the ‘288 Patent, but Covelli was aware of the ‘288 Patent, and its

relevance and materiality to the C-1001 product and the Sirius IP, at least as early as December

18, 2015 as evidenced by an email exchange between Trogdon and Covelli that occurred on that

same date in which Covelli led Trogdon to believe he should mark the C-1001 product with the

‘288 Patent (the “288 Email”).

       209.    The Sirius Defendants were likely aware of the ‘288 Patent much earlier than

December 18, 2015 as Tektite was listed as one of Sirius’s distributors on the Sirius Web Site at

least as early as August 15, 2015.



                                                - 47 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 48 of 77




       210.      Despite having personal knowledge of the ‘288 Patent and other Material

Information relevant to the Sirius IP at least as early as December 18, 2015 and having the

knowledge that they did not invent the Sirius IP, Covelli and Simons committed fraud on the

USPTO.

       211.      Every patent applicant, inventor, and person or entity associated with the filing or

prosecution of a U.S. patent application before the USPTO (“Application Participants”) has a

statutory duty of disclosure and duty of candor and good faith in prosecuting said patent

application pursuant to Federal Regulation 37 CFR §1.56.

       212.      Application Participants are required to disclose to the USPTO any material, non-

cumulative prior art reference that is known to the Application Participant and is relevant to the

patentability of a claim of a pending patent application in which the Application Participant is

participating.

       213.      Failure to disclose a known, material, non-cumulative prior art reference that

“compels a conclusion that a claim is unpatentable” (37 CFR §1.56(b)) may be interpreted as a

knowing and intentional failure to disclose with the intent to deceive the USPTO where the

evidence shows that individual associated with the application suspected that the reference might

render a claim unpatentable, but chose to not disclose the reference nonetheless.

       214.      As the Court of Appeals for the Federal Circuit stated in Therasense, Inc. v.

Becton, Dickinson and Company, 649 F.3d 1276 (Fed. Cir. 2011) (en banc), “Inequitable

conduct is an equitable defense to patent infringement that, if proved, bars enforcement of a

patent,” making the entire patent unenforceable against anyone. “Direct evidence of intent [to

deceive] is not, however, required,” the Federal Circuit’s decision reads. “A court may infer

intent from circumstantial evidence.”



                                                 - 48 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 49 of 77




       215.    Upon information and belief, Simons and Covelli, the co-inventors of the Patents

under the Agreement, knew, and therefore Sirius knew, at least as early as December 18, 2015,

of the ‘288 Patent assigned to Tektite, and its materiality to the patentability of the Sirius IP.

       216.    Upon information and belief, Simons and Covelli believed, and therefore Sirius

believed, at least as early as December 18, 2015, that the ‘288 Patent was relevant to or covered

the model C-1001 Licensed Product, and Covelli informed, and therefore Sirius informed,

Weems in writing on December 18, 2015 that the ‘288 Patent was relevant to, or covered the

model C-1001 in agreeing that the C-1001 product should be marked or otherwise marketed in

conjunction with the number of the ‘288 Patent.

       217.    As of December 31, 2019, neither Covelli nor Simons disclosed the ‘288 Patent or

any other Material Information to the USPTO during the prosecution of any of the Sirius IP

having publicly available prosecution histories, and, upon information and belief, Covelli and

Simons, with the intent to deceive, intentionally withheld and failed to disclose the ‘288 Patent to

the USPTO during prosecution of the Sirius IP. Covelli, Simons, and Sirius had knowledge of

items (1) and (3) of the Material Information and, upon information and belief, had knowledge of

item (2) of the Material Information.

       218.    Upon information and belief, the Sirius Defendants intentionally falsely listed,

and submitted false documents claiming Covelli and Simons as the inventors of the Sirius IP, and

neither Covelli nor Simons invented the Sirius IP.

       219.    Upon information and belief, the Sirius Defendants intentionally and knowingly

omitted at least one true inventor of the Sirius IP with the intent of deceiving the USPTO.

       220.    The ‘754 Patent was issued as a CIP of the ‘436 patent and a substantial amount

of new subject matter was added to the application for the ‘754 Patent, which was filed on April



                                                 - 49 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 50 of 77




11, 2016, while Covelli participated as a member of the 132 Committee. Upon information and

belief, Covelli had access to USCG information obtained from discussions held during meetings

of the 132 Committee and used this information to supplement the material in the application for

the ‘754 Patent without disclosing same to the USPTO.

       221.    Upon information and belief, Sirius and Covelli committed inequitable conduct

and/or fraud on the USPTO in and during prosecution of at least one of the patent applications

associated with the Patents, by: (1) knowing of multiple material, non-cumulative prior art

references; (2) failing to disclose the references to the USPTO during prosecution of said patent

application; (3) failing to disclose the true inventors of the Sirius IP to the USPTO; (4)

submitting false statements indicating false inventorship to the USPTO, and (5) breaching the

duty of disclosure and the duty of candor and good faith during prosecution of said patent

application by said failure to disclose involving a material misstatement or omission with intent

to deceive.

       222.    Upon information and belief, the Sirius Defendants intended to deceive the

USPTO in hiding the Material Information because they knew that the Sirius IP would not be

found patentable in light of the Material Information since the body of the device was known (it

was disclosed in the ‘288 Patent), the On/Off Switch of the Sirius IP is identical to that disclosed

in the ‘288 Patent, and the other specifications of the Sirius IP were dictated by the USCG.

       223.    Upon information and belief, the Sirius Defendants intentionally withheld the

Material Information for the purpose of increasing the likelihood of being granted a patent.

       224.    Upon information and belief, the Sirius Defendants withheld the true inventorship

of the Sirius IP because they did not want an Examiner to find the ‘288 Patent via an inventor

search or a search of patents owned by Tektite.



                                               - 50 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 51 of 77




       225.    As a consequence of Sirius’s aforementioned inequitable conduct and/or fraud on

the USPTO, said patent application and any resulting patent issued therefrom are unenforceable.

       226.    Covelli and Simons committed this fraud personally, as their duty to disclose the

Material Information to the USPTO, to disclose true inventorship, and to refrain from submitting

false documents to the USPTO, arose in their personal capacities as inventors and did not arise

pursuant to their positions within, or ownership of Sirius.

       227.    Covelli and Simons retained ownership of the Sirius IP as individuals for months

or years after the individual filings thereof, and as such, these omissions and actions occurred in

their personal capacities as personal owners of the respective patents and patent applications.

       228.    The duty to disclose only pertains to prior art of which the inventors are aware,

and Covelli and, upon information and belief, Simons, as individuals, were the only one in a

position to know that they had personal knowledge of the ‘288 Patent and its materiality to the

Sirius IP at the time they were obligated to disclose it to the USPTO.

       229.    At least Covelli committed fraud in the inducement when negotiating the

Agreement with Trogdon.

       230.    During negotiation of the Agreement, Trogdon consulted with his intellectual

property counsel, Mr. Brian Belles (“Belles”), regarding the patents to be licensed, and Belles

raised concerns regarding the enforceability and scope of the ‘247 and ‘436 Patents.

       231.    Trogdon communicated those concerns to Covelli, who shared them with his

patent attorney, Mr. Richard Clarke (“Clarke”).

       232.    Clarke disagreed with Belles’ assessment of the ‘247 and ‘436 Patents and

emailed Covelli to say that, either way, Clarke was bolstering the Sirius IP through the pursuit of

a new continuation-in-part application (“CIP”) and a new design patent application which



                                               - 51 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 52 of 77




matured into the ‘754 Patent and the ‘247 Patent (the “Bolstering Patents”). Covelli shared this

information with Trogdon on December 30, 2015 in an attempt to induce Trogdon to execute the

Agreement.

       233.    Covelli knew that these statements were false at the time they were made as he

knew the Bolstering Patents would not bolster the portfolio because they would also be

unenforceable due to his and Simons’ intended future fraud on the USPTO and the fraudulent

statements that Covelli and Simons had submitted, and intended to keep submitting, to the

USPTO during prosecution of these Bolstering Patents.

       234.    In reliance upon Covelli’s fraudulent statements, Trogdon executed the

Agreement the very next day on December 31, 2015.

       235.    Upon information and belief, Belles had no idea about the fraud being perpetrated

on the USPTO by Covelli and Simons and, as such, he was not in a position to counsel Trogdon

regarding such fraud.

       236.    Weems did not learn that the C-1001 was not protected by any of the Sirius IP

until it received an email from Belles on March 4, 2016, but, at this time, Weems believed that

the Bolstering Patents would cure this deficiency because Sirius had retained Belles for this

purposes. At this time, Trogdon and Belles were unaware of the fraud on the USPTO and the

resulting unenforceability of the Bolstering Patents.

       237.    At the time the Agreement was executed on December 31, 2015, Covelli and

Simons, and potentially Mele, were the only ones who knew that they had already committed

fraud on the USPTO, and that they intended to continue to commit fraud on the USPTO, which

rendered the licensed patents unenforceable and would render all future patents unenforceable.




                                               - 52 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 53 of 77




       238.     In executing and purchasing the Agreement, Weems and W&P, respectively,

reasonably and detrimentally relied on at least the Sirius Defendants intentional

misrepresentation of these material facts relating to the scope, validity, and ownership of the

Patents. In performing under the Agreement, Weems/W&P’s detrimental reliance on Covelli’s

and Simons’ material misrepresentations caused Weems/W&P to incur monetary damage by

paying substantial Agreement Payments for an exclusive license to Sirius IP that is invalid,

unenforceable, does not cover the products distributed under the Agreement, and a portion of

which are, or were, not actually owned by Sirius.

       239.     The Sirius Defendants entered the Agreement without the intention of delivering

an exclusive license to valid, enforceable patents covering the scope of the product to be

distributed in accordance with the Agreement. As such, the Sirius Defendants induced

Weems/W&P to part with at least the Agreement Payments by means of a promise which Sirius

Defendants had no intention or ability to perform.

       240.     Weems/W&P had no knowledge of the fraud and reasonably could not have

discovered that fraud had been committed in the inducement and on the USPTO until at least

November 27, 2020 (the “Fraud Discovery Date”) at which time W&P’s current intellectual

property counsel, Rita Chipperson (“Chipperson”), discovered the ‘288 Email that disclosed: 1)

the existence of the ‘288 Patent; 2) Covelli’s knowledge of the ‘288 Patent; and 3) Covelli’s

knowledge of the ‘288 Patent’s materiality to the C-1001 product. Thereafter, Chipperson cross

checked the ‘288 Email with the prosecution history of the Sirius IP to determine the failure to

disclose the ‘288 Patent to the USPTO, and subsequently notified Flanagan and, therefore, W&P

of the fraud.




                                              - 53 -
{J0574657.DOC}
           Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 54 of 77




         241.   On the date that the original Agreement was executed, neither Weems nor Belles

knew, or reasonably could have known, that the Sirius Defendants had committed fraud in the

inducement, fraud on the USPTO and/or that the Sirius Defendants intended to continue

committing fraud on the USPTO, thereby rendering the licensed patents unenforceable.

         242.   With regards to fraud on the USPTO, the duty to disclose applies only if an

inventor is aware of prior art and its materiality to the pending patent application, in which case

such prior art must be disclosed to the USPTO at any point up until issuance of a patent.

         243.   Even if Belles had knowledge of the ‘288 Patent, he would not have known that

Covelli had knowledge of the ‘288 patent and that Covelli knew of the ‘288 Patents’ materiality

to the Sirius IP during the time period in which he was required to disclose the ‘288 Patent to the

USPTO.

         244.   It was reasonable for Trogdon to rely upon the advice of Belles as his intellectual

property counsel in assessing the validity of the Sirius IP.

         245.   After execution of the Agreement, Belles took over prosecution of the Sirius IP

and filed Information Disclosure Statements for both the ’754 Patent and the ‘114 Patent on

April 11, 2016 and June 11, 2018, respectively, both of which did not include the ‘288 Patent.

         246.   Belles also owes a duty of disclosure to the USPTO pursuant to 37 CFR 1.56, and

it is unlikely that Belles would not have disclosed the ‘288 Patent to the USPTO if he was aware

of it.

         247.   Furthermore, fraud in the inducement occurred in the execution of each of the

First Amendment, Second Amendment, and Third Amendment, which were executed on

February 8, 2016, March 10, 2016, and August 18, 2017, respectively. All of the patents

referenced in the Agreement and its amendments are all unenforceable due to the fraud of the



                                                - 54 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 55 of 77




Sirius Defendants, and neither Trogdon, Weems, nor W&P were aware of the fraudulent conduct

until at least the Fraud Discovery Date.

       248.      The harm perpetrated by the Sirius Defendants is continuing in nature because

Sirius repeatedly received on a monthly basis royalty payments for the licensing of invalid,

unenforceable patents up until this Court granted the escrow of such royalties with the Court.

       249.      Upon information and belief, Tektite and Mele committed the tort of fraud,

fraudulent inducement, and/or fraudulent misrepresentations by making false representations to

W&P regarding the status of W&P’s orders to W&P, (2) the falsity of the representations was

either known to Tektite and Mele or the representations were made with reckless indifference to

its truth, (3) the misrepresentations were made for the purpose of delaying and preventing W&P

from seeking another manufacturer for the C-1001, (4) W&P relied on the misrepresentation and

had the right to rely on them, and (5) W&P suffered compensable injury as a result of the

misrepresentations including damages in the amount of lost profits due to its inability to

manufacture the C-1001 and damage to its reputation in not being able to supply the C-1001 to

its customers.

       250.      Upon information and belief, the false statements of Mele and Tektite include, but

are not limited to, when Flanagan emailed Mele on October 8, 2019 to inquire about the status of

his quote, Mele responded on the same day stating “I have not received any responses to my

Sept. 27 RFQs to the 2 vendors. This is not entirely unexpected due to the holiday week in

China.” Mele knew this statement was false since, upon information and belief, Mele had never

requested the RFQs from China because when W&P followed up with one of the Chinese

suppliers, Pan-U, it was informed on October 13, 2019 that it had never received a request or

RFP from Mele or Tektite.



                                                - 55 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 56 of 77




                            COUNT VI – FALSE PATENT MARKING

                          (Plaintiff against the Tektite/Sirius Defendants)

       250.    W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

       251.    The false patent marking statute 35 U.S.C. §292(a) criminalizes false marking of

products with patent information, including, “[w]hoever marks upon, or affixes to, or uses in

advertising in connection with any unpatented article, the word “patent” or any word or number

importing that the same is patented, for the purpose of deceiving the public; … Shall be fined not

more than $500 for every such offense.” Subsection (b) provides, “A person who has suffered a

competitive injury as a result of a violation of this section may file a civil action in a district

court of the United States for recovery of damages adequate to compensate for the injury.”

       252.    At least as early as July 11, 2015, the C-1001 was being falsely advertised as a

patented product including, without limitation, on the Web page located at www.siriussignal.com

(the “Sirius Web Site”), which, at that time, depicted a picture of the C-1001 and the following

language to the left side thereof “Designed, engineered, patented, and produced in the USA.”

The Sirius Web Site was under the control of Sirius and its members Covelli and Simons, and as

such, they were all responsible for its content.

       253.    Upon information and belief, the Tektite/Sirius Defendants were further

responsible for this false marking as they caused to be manufactured, or assembled, floats that

included “Patent #D720.247S” (“False Marking”) thereon (“Falsely Marked Floats”). These

Falsely Marked Floats are one of the components of the C-1001 and the False Marking is clearly

visible on such floats. Covelli, Simons, and Sirius caused to be manufactured, assembled and

packaged, and Tektite and Mele manufactured, assembled, and packaged the C-1001



                                                   - 56 -
{J0574657.DOC}
           Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 57 of 77




incorporating the Falsely Marked Floats. C-1001s were then distributed and sold with the False

Marking.

       254.    The Tektite/Sirius Defendants undertook the above actions despite the fact that

anyone could easily tell from viewing the ‘247 Patent that the design patented therein clearly did

not resemble that of the C-1001, and therefore the ‘247 Patent clearly did not cover the model C-

1001, and despite the fact they knew that all of the patents in the Sirius IP are invalid for at least

the following reasons: obviousness, fraud, inequitable conduct, inventor misrepresentation,

submission of fraudulent statements to the USPTO, and violation of the duty to disclose material

art to the USPTO for reasons set forth elsewhere in this Complaint. This false advertising was

done with the intent to deceive the public into believing that the C-1001 was patented in an effort

to suppress competition, inflate prices, and further the Tektite/Sirius Defendants’ conspiracy of

licensing fraudulent patents to Weems/W&P for the purpose of disproportionate economic gain

and increased distribution of the C-1001.

       255.    The Sirius Defendants further falsely advertised to Weems, specifically Trogdon,

that the ‘436 Patent covered the C-1001. Upon information and belief, the ‘436 Patent was also

affixed to the float of the C-1001 for a period of time.

       256.    The Sirius Defendants also included the ‘436 Patent in Schedule B of the

Agreement before it was executed, thereby advertising to Weems and Trogdon that the ‘436

Patent covered the C-1001 product.

       257.    These false markings and false advertising were done with the intent to deceive

the public, including Trogdon and Weems, into believing the C-1001 was patented to suppress

competition, inflate prices, and further the Tektite/Sirius Defendants’ conspiracy of licensing




                                                - 57 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 58 of 77




fraudulent patents to Weems for the purpose of disproportionate economic gain and increased

distribution of the C-1001.

       258.    Further, Covelli directed Mele verbally around December 30, 2015 to mark the C-

1001 with the ‘436 Patent.

       259.    The Tektite/Sirius Defendants caused at least “Patent #D720.247S” to be affixed

to the C-1001, from at least as early as July 11, 2015 until approximately April 4, 2016, at which

point Weems notified Mele and Tektite via email to remove the “current patent numbers,” and

Covelli was cc’d on this email. This action was taken on advice of Belles, who notified Weems,

Trogdon, and Covelli in writing via email on March 4, 2016 that the “issued patents do not cover

the product” in reference to the ‘247 Patent, the ‘436 Patent, and the C-1001 (“Notification of

False Marking Email).

       260.    Despite receiving the Notification of False Marking Email, the Sirius Defendants

continued to falsely advertise the C-1001 product to the public as patented. Evidence of this

includes, without limitation, at least the Sirius Twitter posts of May 18, 2018, May 31, 2016,

June 4, 2016, August 5, 2016, August 12, 2016, September 29, 2016, October 21, 2016,

November 25, 2016, December 19, 2016 and February 2, 2017. These posts all depict the C-

1001 in a position in which “Patent #D720.247S” of the Falsely Marked Floats is visible to a

reader. A slight turn of the C-1001 would have obscured the False Marking.

       261.    The February 2, 2017 Twitter post, which was posted nearly 11 months after

Covelli received the Notification of False Marking, includes an enlarged view of the patent

marking and was clearly meant to knowingly and intentionally deceive the public into believing

the C-1001 was a patented product, despite at least Covelli’s knowledge that the ‘247 Patent did




                                              - 58 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 59 of 77




not cover the C-1001. Upon information and belief, this picture did not even depict the C-1001

as it was sold at the time of the Twitter post.

       262.    Furthermore, as late as July 1, 2019, the Sirius Web Site still depicted the C-1001

with the words “Patent Numbers: 9,171,436 and D720,247” and despite at least Covelli’s receipt

of the Notification of False Marking Email.

       263.    This false marking continues to present day as the Sirius Web Site, as of March

30, 2020, continues to list the C-1001 as being covered by the ‘754 Patent, the ‘114 Patent, the

‘175 Patent, the ‘920 Patent, and the ‘477 Patent, and the patents page of the Sirius Web Site

specifically states that “this page is intended to serve as notice under 35 U.S.C. § 287(a).” This

advertising also constitutes false marking as the Sirius Defendants know that all of the patents in

the Sirius IP are invalid for at least the following reasons: obviousness, fraud, inequitable

conduct, inventor misrepresentation, submission of fraudulent statements to the USPTO, and

violation of the duty to disclose material art to the USPTO for reasons set forth elsewhere in this

Complaint. This marking is performed with the intent to deceive the public into believing the C-

1001 is patented.

       264.    In at least the ways mentioned above and otherwise herein in this Complaint, the

Sirius Defendants deceived the public in general, and Weems and W&P in particular, that model

C-1001 was a patented product covered by the ‘247 Patent, the ‘436 Patent, and the other Sirius

IP in violation of 35 U.S.C. §292(a).

       265.    Weems and W&P suffered numerous competitive injuries due to the false

marking of the Sirius Defendants.

       266.    Prior to execution of the Agreement, Weems and Sirius were competitors for at

least the reason that they both sold marine products directly to consumers. The false marking



                                                  - 59 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 60 of 77




actions, and other actions of the Sirius Defendants that were performed to advertise the C-1001

and other Sirius products as patented, caused Weems to enter licensing negotiations with Sirius,

and subsequently fraudulently induced Weems to license purported exclusive rights from Sirius,

because it believed that the C-1001 product was patented and a license was required to distribute

it.

       267.    These same false marking actions caused W&P to purchase the Agreement as it

believed that the C-1001 product was patented and a license was required to distribute it. As

such, Weems and W&P incurred significant damages in the form of, at least,              excessive

Agreement Payments for an exclusive license to license a product that was not in fact covered by

valid patents and lost profits due to not manufacturing its own eVDSD due to the false belief that

a license was required to manufacture and sell the eVDSD.

       268.    W&P further suffered a competitive injury due to the false marking because it lost

sales of the C-1001 to at least Customer A because Customer A believed the product was

patented, there was a dispute about the right to manufacture the C-1001 product, and Customer A

decided to wait to purchase the product from W&P until the issue was resolved.

                           COUNT VII -SHERMAN ACT, 15 U.S.C. § 1:

                           CONSPIRACY IN RESTRAINT OF TRADE

                                 (Plaintiff Against All Defendants)

       269.    W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

                            INTERSTATE TRADE AND COMMERCE

       270.    Throughout the Injury Period, there was and continues to be a continuous and

uninterrupted flow of interstate trade and commerce throughout the United States and worldwide



                                              - 60 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 61 of 77




in the sale of eVDSDs by Defendants and their co-conspirators to their customers located

throughout the United States and worldwide.

       271.    Throughout the Injury Period, Defendants’ and their co-conspirators’ unlawful

conspiracy and agreement took place within, and substantially affected the flow of, interstate

commerce and had a direct, substantial, and reasonably foreseeable effect upon commerce

throughout the United States and worldwide.

                                      RELEVANT MARKET

       272.    The relevant product market alleged herein is the market for eVDSDs. The

relevant geographic market is worldwide.

       273.    Pyrotechnic flares are not a part of the relevant market because buyers will not

purchase flares in lieu of eVDSDs due to a price increase in eVDSDs. Most eVDSD buyers

purchase eVDSDs as an alternative to flares because eVDSDs do not have an expiration date, but

flares need to be replaced when they are 42 months old in order to comply with USCG Distress

Signal Regulations. Further, many purchasers avoid buying flares because they believe they are

toxic for the environment.

       274.    As Plaintiff was an exclusive worldwide distributor and is a Maryland entity and

the C-1001 is marketed as a Made in America product, the inability to manufacture the products

in the United States due to the attempted enforcement of fraudulent patents has an effect

worldwide on the price of eVDSDs.

                                              FACTS

       275.    A violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 requires: (1) there was

a contract, combination or conspiracy, (2) the agreement unreasonably restrained trade, and (3)

the restraint affected interstate commerce.



                                              - 61 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 62 of 77




       276.    Defendants engaged in an unlawful conspiracy, as outlined herein, by agreeing to

fix, stabilize, inflate, and maintain the price of, eVDSDs licensed and sold to companies and

customers in the United States and worldwide, in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1.

       277.    Defendants agreed to engage in all activities necessary to provide the Sirius

Defendants with a monopoly in the eVDSD market including the elimination of W&P as a

competitor and the other Conspiracy Acts, and in furtherance of this goal, the Sirius Defendants

would profit from the monopoly and associated sales of the eVDSDs, and the remaining

Defendants would profit financially through the provision of goods and services related to

manufacturing of the eVDSDs to the Sirius Defendants in accordance with the monopoly.

       278.    The conspiracy alleged herein is a per se violation of Section 1 of the Sherman

Act. 381. At a minimum, Defendants engaged in vertical price fixing via implementation of an

illegal MAP. Alternatively, the conspiracy alleged herein is a rule of reason violation of Section

1 of the Sherman Act. 382. There was no procompetitive business justification for Defendants’

unlawful conspiracy. Even if there were some ostensible procompetitive justification, the

Defendants’ conduct was not the least restrictive alternative method to achieve such a purpose.

       279.    Defendants illegally conspired to raise the price of eVDSDs by using the Sirius

MAP Policy as defined below.       Sirius maintains a written MAP policy (the “Sirius MAP

Policy”). The purpose of the Sirius MAP Policy as stated therein is to “allow our resellers to

maintain high profit margins.”

       280.    As also stated in the Sirius MAP Policy, “[a]ll Sirius Signal Authorized Resellers

must agree to the terms and conditions of the following MAP Policy” and “[a]ny and all dealers

selling Sirius Signal products which have not signed a Sirius Signal MAP Policy agreement are



                                              - 62 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 63 of 77




classified as “Unauthorized Resellers” and “Unauthorized Resellers should not be sold to or

provided a feed from any distributor whatsoever.”

       281.      Upon information and belief, Sirius requires every entity selling a Sirius product

to execute its Sirius MAP Policy, and although the policy indicates that “Resellers are free to set

the actual resale price of any product,” it is understood that resellers were not to set the product

to different prices without the approval of Sirius.

       282.      If prices were to be set to a lower level, it had to be done with the express,

advance approval of Sirius as stated in the Sirius MAP Policy, i.e., “From time to time, Sirius

Signal may permit resellers to advertise MAP Products at prices lower than the MAP price. In

such events, Sirius Signal reserves the right to modify or suspend the MAP price with respect to

the affected products for a specified period of time by providing advance notice to all resellers of

such changes.”

       283.      Upon information and belief, the Sirius MAP Policy was also designed to impede

the sales of its goods over the Internet at a price less than the MAP price.

       284.      Defendants engaged in a horizontal boycott in agreeing to not sell goods and

services to W&P in order to prevent W&P from competing in the eVDSD marketplace, which

resulted in the inability of W&P to manufacture the C-1001, even during a time period in which

the Defendants do not dispute that the Agreement was in effect. The inability of W&P to

compete with Sirius due to lack of inventory resulted in increased eVDSD pricing to resellers

and, potentially the end consumer, due to lack of competition.

       285.      Defendants and their co-conspirators furthered and effectuated their conspiracy,

and restrained trade of eVDSDs by, inter alia, performance of the Conspiracy Acts as set forth




                                                - 63 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 64 of 77




above. The facts supporting these allegations are set forth throughout this Complaint including,

but not limited to, in the Introduction and Facts sections.

       286.    The agreement of the Defendants to commit the Conspiracy unreasonably

restrained trade by, at a minimum, artificially inflating prices to meet the MAP pricing levels,

and preventing competition via assertion, licensing, and enforcement of fraudulent patents, and

this restraint has affected interstate commerce by removing competition (there are only two

sellers of eVDSDs and they are in license negotiations with each other) and maintaining the price

of eVDSDs at the artificially high level of $89.95.

       287.    The restraint of trade of eVDSDs affected interstate commerce by falsely inflating

the price of eVDSDs in the relevant market through the elimination and suppression of

competition.

       288.    The anticompetitive effect of the Conspiracy is to maintain competitors in the

eVDSD market to one or two, depending on the timing. First, in 2015, the only competitor was

Sirius as it claimed that its device was patented and it was the only eVDSD approved by the

USCG. Thereafter, after execution of the Agreement on December 31, 2015, the sole competitor

was Weems/W&P under license to Sirius until approximately April 2018, at which point Orion

entered the relevant market.

       289.    Upon Orion’s entry into the market, the Defendants conspired to drop the current

exclusive licensee, W&P, in favor of offering a license to the sole competitor they could not get

rid of otherwise. In this manner, the Defendants conspired to maintain a monopoly in the

eVDSD.

       290.    The market share of Sirius prior to Orion entering the market was 100%. Upon

information and belief, after entry of Orion, and without placing Orion under a license



                                                - 64 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 65 of 77




agreement, Orion has continually worn away at Sirius’ market share such that the share is

approximately 50%.

       291.    Once the Tektite/Sirius Defendants decided to terminate W&P and compete

against W&P, the Defendants acted in concert to limit the supply of the C-1001 by ceasing

supply of same and the components thereof to W&P in an attempt to eliminate competition from

W&P such that Sirius could maintain prices for the eVDSDs at a fixed price point.

       292.    The sole competitor Orion conspicuously lists its Orion Kit at the same price as

the Sirius Map Policy price, namely, $89.95 despite the fact that the cost of manufacturing an

eVDSD kit is approximately twenty dollars.

       293.    The Defendants have attempted to and have conspired to monopolize and,

deliberately and by conscious parallelism, have monopolized trade and commerce in the eVDSD

industry by Conspiracy Acts enumerated herein in violation of the anti-trust laws, including

Sections 1 and 2 of the Sherman Act.

   A. The eVDSD Market in the United States is Susceptible to Collusion

       294.    Publicly available data on the eVDSD market in the United States demonstrates

that it is susceptible to cartelization by the Defendants and their co-conspirators. Factors that

make the eVDSD market susceptible to collusion during the Conspiracy Period include: (1) a

standardized product for which competition was principally on the basis of price; (2) stable or

declining input costs for much of the Conspiracy Period; (3) the lack of available economic

substitutes; (4) high barriers to entry; and (5) industry concentration.

       (1) eVDSDs are a standardized product for which competition is principally on the
           basis of price

       295.    eVDSDs are standardized products for which competition is principally based

upon price.


                                                - 65 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 66 of 77




       296.    To date, the only available economic substitute available to the Sirius C-1001 Kit

is the Orion Kit. Defendants have attempted to place Orion under Defendants’ control via a

licensing agreement.

       297.    A comparison of the C-1001 Kit and the Orion Kit shows that the products are

essentially the same and include a handle, a float, a lens, and a light shining through the lens

when such light is activated.

       298.    Further, these two eVDSD models must both comply with the USCG Regulations

which dictate many aspects of the product including, without limitation, light brightness, light

color, signaling manner, independent power source, float ability in fresh water, waterproof

switches, and that the electric light may not be equipped with a switch mechanism which permits

continuous display of a beam of light except that the light may be equipped with a switch which

returns to the off position when pressure is released. As such, due to the similarity of eVDSDs,

competition between eVDSD is principally based upon price.

       (2) Stable or Declining Input Costs

       299.    The cost of producing an eVDSD has very slightly declined over the years. For

example, the cost of manufacturing the C-1001 bodies with lens and assembling the C-1001 in a

clamshell package with a card insert has slightly declined over the years that it has been sold, and

the costs of the other components (e.g., the flag) have remained constant, yet the sales price has

remained constant at $89.95 - $99.99 per unit. For example, in 2016, the cost of manufacturing

the C-1001 excluding the cost of the float, flag, circuit board and packaging was $10.03, which

dipped to $9.13 in 2017, and then settled out at $9.67 in 2019. The total cost to manufacturer the

C-1001 as a whole has remained relatively stable at approximately $19.53 throughout the

Conspiracy Period.



                                               - 66 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 67 of 77




       (3) Lack of Available Economic Substitutes

       300.    Economists regard products as economic substitutes for one another if a nominal

change in price for one product results in increased demand for the other product. The change in

price necessary to cause consumers to switch to a substitute good is often considered to be

around five percent.

       301.    There is no economic substitute for eVDSDs, and the lack of available economic

substitutes for a product facilitates collusion among producers, because customers are not

reasonably able to avoid supra-competitive prices by switching to another product.

       (4) There Are Significant Barriers to Entry in the eVDSD Market

       302.    Supra-competitive pricing in a market typically attracts additional competitors

attempting to avail themselves of the inflated prices. Significant barriers to entry, however, make

new competition more difficult and facilitate the formation and maintenance of a cartel.

       303.    There are significant barriers to entry which have prevented potential competitors

from effectively competing in the eVDSD market in the United States during the Injury Period.

A first barrier to entry is the assertion of fraudulently procured patents by Defendants against

potential competitors and the deterring of potential competitors due to the knowing false marking

of its C Series Products with “patent pending,” or patent numbers that are either expired, did not

cover the product, or are unenforceable due to inequitable conduct before the USPTO.

       304.      Further barriers include satisfaction of regulatory requirements, i.e., obtaining

USCG approval under regulations that, upon information in belief, constantly changed in part

due to the influence of Covelli’s presence on the USCG committee. Access to distribution

channels was also limited as Defendants sought to lock up all marine distribution channels




                                               - 67 -
{J0574657.DOC}
            Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 68 of 77




through the Agreement and its MAP policies. The eVDSD market had one new entrant during

the Conspiracy Period, namely, Orion.

          305.   Defendants are further suppressing competition by attempting to influence the

USCG Distress Signal Regulations such that they would exclude single color eVDSDs, which

would leave the improved C-1002 Sirius eVDSD as the only USCG-approved eVDSD, thereby

resulting in a monopoly.

          (5) The eVDSD Industry Is Highly Concentrated

          306.   The eVDSD industry is dominated by a small number of companies. Prior to its

attempted termination of the Agreement, eVDSDs were sold by two companies, namely, W&P

and Orion. After attempting to wrongfully terminate the Agreement and license the Sirius IP to

Orion, if successful, only Orion would remain. If unsuccessful, two competitors will remain,

Sirius and Orion.

          307.   The concentration in the eVDSD industry is further exacerbated by agreements

among Defendants and their co-conspirators to distribute one another’s products. For example,

Tektite distributes at least the C-1001 on its website, and Sirius distributes Tektite’s products on

the Sirius Web Site.       Such swaps, trades, and selling and distribution agreements among

competitors in a consolidated market facilitate collusion among ostensible competitors.

   B. Opportunities To Collude Facilitated The Conspiracy

          308.   There were countless opportunities for Defendants to communicate and conspire

with each other. Upon information and belief, Defendants regularly met and/or discussed each

other’s business. Defendants hid the nature of their relationship, and their conspiracy, from

others.




                                               - 68 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 69 of 77




        309.    Defendants secretly targeted a business relationship with their only competitor

Orion at some point prior to termination of the Agreement in breach of the Right of First Offer to

their exclusive worldwide distributor W&P.

        310.    Upon information and belief, throughout the Conspiracy Period, at least the

Tektite/Sirius Defendants were in regular communication to facilitate the conspiracy.

        311.    Defendants and their co-conspirators enjoyed supra-competitive profit margins on

the sale of eVDSDs, or the cost of producing the eVDSDs or components thereof, and inflated

royalties during the Conspiracy Period due to the false belief that Defendants owned valid

patents that protected the eVDSDs. Thus, potential sellers of eVDSDs could have entered the

market and sold eVDSDs at considerably lower prices and still make a profit, however, these

potential sellers were deterred by the anti-competitive conduct of the Defendants. Among the

reasons for Defendants and their co-conspirators to hide their conspiracy and the invalidity of the

Sirius Patents was to protect their supra-competitive profit margins.

    C. Policing and Enforcement Efforts

        312.    Upon information and belief, Defendants also undertook specific efforts to

monitor and enforce the conspiracy.

    D. Defendants and Their Co-Conspirators Maintained, and Continue to Cause Injury
       Through and Benefit from, Their Unlawful Conspiracy

        313.    Defendants, each having joined and participated in the unlawful conspiracy

described herein, and each having performed overt acts in furtherance of this unlawful

conspiracy, needed to affirmatively withdraw from the unlawful conspiracy in order to terminate

their participation therein.

        314.    None of the Defendants and their co-conspirators did so. To the contrary, upon

information and belief, the Defendants continue to communicate with each other about the


                                               - 69 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 70 of 77




subject matter of the conspiracy, continue to conceal the conspiracy from customers and the

general public, and continue to substantially maintain (and, in some cases, even increase) the

supra-competitive prices they charged for eVDSDs.

       315.    Concealing the conspiracy from their licensees, customers and the general public

enabled Defendants and their co-conspirators to maintain, and continue to cause injury through

and benefit from, their unlawful conspiracy concerning eVDSD as evidenced, inter alia, by their

ability to substantially maintain, or even increase, the supra-competitive prices they charged their

customers for eVDSD.

       316.    Defendants’ eVDSD pricing behavior cannot be justified by higher component or

manufacturing costs, as the prices for the components used to manufacture eVDSDs and the cost

of manufacturing the eVDSDs has slightly decreased during the Conspiracy Period.

       317.    As a result of the conspiracy among Defendants and their co-conspirators,

Plaintiff has been forced to pay supra-competitive royalties for eVDSD under the false belief that

they were protected by patents.

       318.    As a result of Defendants’ unlawful conspiracy, Plaintiff sustained damages to

their business or property. The full amount of such damages will be determined after discovery

and upon proof at trial and, include, at a minimum future lost profits from failure of the Sirius

Defendants to offer W&P the Right of First Offer for the license of the C-1002.

       319.    The conspiracy had its intended effect, and the Sirius Defendants benefitted by

reaping inflated royalties, revenues, and profits from their supra-competitive eVDSD pricing in

the form of Amazon sales and sales to resellers, and Emlinq and the Tektite Defendants

benefitted from inflated profits from sales of the components of, or manufacturing of, the

eVDSD to the Sirius Defendants.



                                               - 70 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 71 of 77




       320.      Defendants’ unlawful conduct as alleged herein poses a significant, continuing

threat of antitrust injury for which injunctive relief is appropriate under Section 16 of the Clayton

Antitrust Act.

       321.      Plaintiff reserve the right to add additional Defendants as information is

developed as to other parties.

   E. Fraudulent Concealment

       322.      Defendants and their co-conspirators engaged in a successful unlawful conspiracy

which, by its very nature, was self-concealing.

       323.      Upon information and belief, Defendants and their co-conspirators used non-

public means of communication, such as electronic email communications and verbal

communications to conceal their agreements to eliminate competition by committing the

Conspiracy through performance of the Conspiracy Acts.              Upon information and belief,

Defendants and their co-conspirators wrongfully concealed and carried out their illegal conduct

in a manner that was designed to, and did, preclude detection.

       324.      Plaintiff did not have actual or constructive knowledge of Defendants’ and their

co-conspirators’ unlawful scheme until on or about November 1, 2019, when its counsel

investigated the facts of the claims in preparing a first amended complaint in the pending

litigation having case no. 1:19-cv-02330-RDB. Because Defendants’ and their co-conspirators’

anticompetitive conduct was both self-concealing and affirmatively concealed by Defendants and

their co-conspirators’, neither Plaintiff nor any other eVDSD purchasers learned, or could have

learned or discovered, the operative facts giving rise to this Complaint until sometime after

November 1, 2019. No information, actual or constructive, was ever made available to Plaintiff




                                                  - 71 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 72 of 77




or any other eVDSD purchasers that would have led a reasonably diligent person to investigate

whether an unlawful conspiracy with regard to eVDSD existed prior to November 1, 2019.

       325.    W&P’s discovery of the ‘288 Patent alone and the Sirius Defendants’ failure to

disclose the ‘288 Patent to the USPTO during prosecution of the Sirius Patents was not sufficient

to put Plaintiff or any other reasonable United States purchaser of eVDSD on notice that an

extensive conspiracy to suppress competition and fix the price of eVDSDs may have existed. Not

only did Defendants and their co-conspirators conduct their conspiracy in secret, they also

affirmatively misled their customers, including Plaintiff, as to the existence of their unlawful

conspiracy.

       326.    In selling the eVDSDs, Defendants and their co-conspirators often falsely asserted

that their eVDSDs were patent protected and that in the near future, would be the only eVDSDs

licensed by the USCG thereby providing an excuse concealing the true cause of the inflated price

of the eVDSDs – the unlawful conspiracy – from eVDSD purchasers.

       327.    The affirmative misrepresentations Defendants and their co-conspirators made to

Plaintiff and other eVDSD purchasers, were meant to, and did, prevent Plaintiff from discovering

the actual reason for the artificially-inflated prices and royalties. Because of the self-concealing

nature of Defendants’ and their co-conspirators’ unlawful conspiracy and the affirmative acts of

concealment described above, Plaintiff were unaware of Defendants’ and their co-conspirators’

unlawful conspiracy and were unaware that they were paying artificially inflated royalties for

eVDSDs during the Injury Period. The self-concealing nature of Defendants’ and their co-

conspirators’ conspiracy, coupled with the affirmative acts of concealment described herein,

prevented Plaintiff from discovering through reasonable diligence that Defendants and their co-

conspirators had engaged in the unlawful conspiracy described herein. Accordingly, Defendants’



                                               - 72 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 73 of 77




their co-conspirators’ fraudulent concealment tolled all statutes of limitations applicable to

Plaintiff’s claims. No applicable statute of limitations began to run on Plaintiff’s claims until, at

the earliest, November 1, 2019, the day upon which Plaintiff’s counsel uncovered facts

suggesting the need to further investigate the claims set forth herein.

                          COUNT VIII -SHERMAN ACT, 15 U.S.C. § 2:

                                        MONOPOLIZATION

                                  (Plaintiff Against All Defendants)

       328.    W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

       329.    The facts as set forth herein in the Complaint indicate that the Defendants had:

(1) a specific intent to monopolize the eVDSD market; (2) predatory or anticompetitive acts in

furtherance of the intent including, but not limited to the Conspiracy Acts; and (3) a dangerous

probability of success in that the Defendants, inter alia, have blocked the exclusive distributor

W&P from manufacturing and selling the product to decrease supply of eVDSDs, the Defendants

are attempting to license the Sirius IP to the sole eVDSD competitor, Orion, and simultaneously

the Defendants are conspiring to change the USCG Distress Signal Regulations such that only its

new two color light (the C-1002) will be USCG-approved, in which case the Defendants will

again achieve a full monopoly and will achieve the supra-competitive price of $299.99 for all

USCG-approved eVDSDs.

       330.    The predatory and anticompetitive acts are, at a minimum, the Conspiracy Acts

and other acts set forth above and included elsewhere in this Complaint.

       331.    Defendants have a dangerous probability of success as they have shut out the

exclusive licensee of the eVDSDs, W&P, via a false breach of contract claim and a horizontal



                                                - 73 -
{J0574657.DOC}
          Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 74 of 77




boycott of W&P’s supply of the C-1001 eVDSD, and components thereof, in order to license the

only other competitor in the eVDSD market, Orion, and are currently in negotiations with Orion.

If these negotiations are successful, there will be a true monopoly in the eVDSD market, i.e.,

Sirius will control 100% of the eVDSD market through its sole licensee, Orion. Even if these

negotiations are not successful, Sirius has still gained at least a 50% share in the eVDSD market

via wrongfully terminating its exclusive licensee, W&P.

       332.    The Sirius Defendants have willfully acquired and maintained monopoly power in

the relevant market through the Conspiracy Acts including, without limitation the ongoing

procurement, licensing, and assertion of fraudulent U.S. Patents, the control of information and

manufacturers necessary to manufacture eVDSDs, and manipulation of the USCG regulations vis

a vis Covelli’s position as a member of the 132 Committee.

       333.    The Sirius Defendants have the power to control eVDSD prices and do control

prices through the implementation of the Sirius MAP Policy. Sirius is attempting to exclude

competition and obtain a monopoly by forcing the sole competitor, Orion, to license its

fraudulent patents and comply with the Sirius MAP Policy.

       334.    Upon information and belief, Sirius has a market share of 50% or higher and, if

successful in licensing negotiations with Orion, it will own 100% of the market share.

                  PRAYER FOR RELIEF AGAINST ALL DEFENDANTS

       WHEREFORE, Plaintiff, Weems & Plath, LLC, hereby demands judgment in its favor

and against Defendants, Sirius Signal, LLC, Anthony Covelli, Robert Simons, Jr., Emlinq, LLC,

Scott Mele and Tektite Industries Inc. and prays for the following relief:




                                               - 74 -
{J0574657.DOC}
         Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 75 of 77




      Prayers for Relief:

      A. An order declaring that the Defendants’ conspiracy and the acts performed in

          furtherance thereof be adjudged to have violated Section 1 of the Sherman Antitrust

          Act, 15 U.S.C. §§ 1 and 2;

      B. With respect to the state law claims asserted herein, that the Defendants’ conduct be

          adjudged to have violated Maryland state laws;

      C. An order declaring that the Defendants be preliminarily and permanently enjoined

          and restrained from continuing and maintaining the conspiracy described herein;

      D. An order declaring each patent Assignment to “Sirius Signal Co.” null and void;

      E. An order declaring the Agreement null and void for fraud;

      F. An order requiring Defendants to pay to W&P the substantial upfront fee and all

          royalties paid by W&P to date;

      G. An order declaring that W&P suffered a competitive injury due to the Tektite/Sirius

          Defendants’ false patent marking, and compensating W&P accordingly;

      H. An order requiring Defendants to cease its unfair competition, civil conspiracy, and

          tortious interference with the business relations/expectancy and contractual relations

          of W&P and to pay compensation to W&P for its lost sales and other damages caused

          by same;

      I. An award to W&P of compensatory, consequential, direct, exemplary and punitive

          damages in an amount in excess of One Hundred Fifty Thousand Dollars

          ($150,000.00), the exact amount to be determined at trial;




                                             - 75 -
{J0574657.DOC}
         Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 76 of 77




      J. An award of enhanced damages to Plaintiff of treble the amount of compensatory

          damages caused by Defendants’ violation of federal antitrust laws, and in accordance

          with such laws pursuant to Section 3 of the Clayton Act;

      K. An award to W&P of interests, costs, and attorneys’ fees;

      L. That Defendants pay pre-judgment and post-judgment interest on the damages

          awarded; and

      M. Such further relief as this Court may deem appropriate, just and equitable.




                                             - 76 -
{J0574657.DOC}
         Case 2:20-cv-01940-JP Document 1 Filed 04/17/20 Page 77 of 77



                                       JURY DEMAND

       Plaintiff, Weems & Plath, LLC hereby demand a trial of all issues of this case by jury of

twelve (12) members.

                                            Respectfully submitted,

                                    SALMON, RICCHEZZA, SINGER & TURCHI LLP

                                            Jared T. Hay
                                    By:     ________________________________
                                            Joseph L. Turchi, Esquire
                                            Jared T. Hay, Esquire
                                            SALMON, RICCHEZZA, SINGER & TURCHI LLP
                                            1601 Market Street – Suite 2500
                                            Philadelphia, PA 19103
                                            (215) 606-6600
                                            (215) 606-6601 (f)
                                            jturchi@srstlaw.com
                                            jhay@srstlaw.com

                                            Attorneys for Plaintiff,
                                            Weems & Plath, LLC



Of Counsel:
Rita C. Chipperson, Esq. (pro hac vice pending)
Kevin M. Curran, Esq. (pro hac vice pending)
CHIPPERSON LAW GROUP, P.C.
163 Madison Avenue
Suite 220-40
Morristown, NJ 07960
(973) 845-9071 (tel.)
973-845-6176 (fax)
rcc@chippersonlaw.com
kmc@chippersonlaw.com



Dated: April 17, 2020




                                             - 77 -
{J0574657.DOC}
